EXHIBIT 10.35

 
[***] Represents material information which has been redacted and filed
separately with the Commission pursuant to a request for confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 
AMENDED AND RESTATED DISTRIBUTION, LICENSE AND
MANUFACTURING AGREEMENT
 
by and among
 
REMEDENT, INC.,
 
REMEDENT, N.V.,
 
and
 
DEN-MAT HOLDINGS, LLC
 
Dated as of June 3, 2009

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
1.
DEFINED TERMS.
1
2.
DISTRIBUTION RIGHTS.
2
 
2.1
Appointment as Distributor of the Products.
2
 
2.2
The B2C Market.
2
 
2.3
Future Increase of the Territory.
2
 
2.4
Potential Future Distribution Rights.
3
 
2.5
Cessation of Use.
6
3.
INTELLECTUAL PROPERTY LICENSE RIGHTS.
6
 
3.1
Grants.
6
 
3.2
Rights in Future Intellectual Property.
7
 
3.3
Delivery of Intellectual Property.
8
 
3.4
Cessation of Use.
8
 
3.5
Ownership of Intellectual Property.
9
4.
MANUFACTURING RIGHTS.
10
 
4.1
Products.
10
 
4.2
Termination of Right.
10
5.
MANUFACTURING RELATIONSHIP.
10
 
5.1
Soca.
10
 
5.2
Other Manufacturers.
10
6.
PAYMENTS.
10
 
6.1
Fixed Payments.
10
 
6.2
Other Payments.
11
 
6.3
Manufacturing Payment During the Exclusivity Period.
11
 
6.4
Manufacturing Payment After the Guaranty Period.
12
 
6.5
Payment and Reports.
12
7.
GUARANTY PERIOD; PURCHASE RIGHTS AND OBLIGATIONS WITH RESPECT TO PRODUCTS
MANUFACTURED BY REMEDENT.
12
 
7.1
Purchases of Units/Teeth.
12
 
7.2
Purchases of Trays.
14
 
7.3
Off-Set.
14
 
7.4
Price Reductions.
15


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
7.5
Option to Extend the Guaranty Period and the Exclusivity Period.
15
8.
ORDER FULFILLMENT, INVENTORY AND MANUFACTURING.
16
 
8.1
Order Process.
16
 
8.2
Changes to Orders.
17
 
8.3
Shipping; Title and Risk of Loss.
17
 
8.4
Invoicing and Payment.
17
 
8.5
Inventory.
17
 
8.6
Acceptance and Return of Products.
17
 
8.7
Production and Quality; Record.
18
 
8.8
Inspection and Oversight by Den-Mat.
18
 
8.9
Inspection and Oversight by Remedent.
18
9.
ENFORCEMENT OF RIGHTS.
18
 
9.1
Distribution Agreements.
18
 
9.2
Intellectual Property.
19
10.
TRAINING AND SUPPORT; DELIVERY OF CUSTOMER INFORMATION.
20
 
10.1
Manuals and Information.
20
 
10.2
Manufacturing.
20
 
10.3
Marketing and Sales Assistance.
20
 
10.4
Customer Information.
21
 
10.5
Executive Support.
21
 
10.6
Advertising.
21
 
10.7
Regulatory Matters.
21
11.
CHANGE OF CONTROL.
22
 
11.1
Option to Receive Exit Fee.
22
 
11.2
Calculation of Exit Fee.
22
 
11.3
Effect of Payment of Exit Fee.
23
12.
PAYMENT TERMS, TAXES AND AUDITS.
23
 
12.1
Payment.
23
 
12.2
Taxes.
23
 
12.3
Audit Rights.
24
13.
TERM AND TERMINATION.
25


 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
13.1
Term.
25
 
13.2
Termination for Cause.
25
 
13.3
Termination for Convenience.
26
 
13.4
Sell-Off Period.
26
 
13.5
Survival.
26
14.
REPRESENTATIONS AND WARRANTIES.
27
 
14.1
Representations and Warranties of Remedent.
27
 
14.2
Representations and Warranties of Den-Mat.
32
15.
CLOSING.
34
16.
CLOSING CONDITIONS.
34
 
16.1
Conditions to the Obligation of Remedent.
34
 
16.2
Conditions to the Obligation of Den-Mat.
34
17.
CONFIDENTIALITY.
35
 
17.1
Confidential Information of Den-Mat.
35
 
17.2
Confidential Information of Remedent.
36
18.
INDEMNIFICATION.
37
 
18.1
Indemnification by Den-Mat.
37
 
18.2
Indemnification by Remedent.
37
 
18.3
IP Indemnity.
37
 
18.4
Indemnification Procedures.
38
19.
FORCE MAJEURE EVENTS.
38
 
19.1
No Liability.
38
 
19.2
Notification.
39
 
19.3
Termination.
39
20.
MISCELLANEOUS.
40
 
20.1
Expenses.
40
 
20.2
Further Actions.
40
 
20.3
Notices.
40
 
20.4
Binding Effect; Assignment.
41
 
20.5
Amendment; Waiver.
41
 
20.6
Entire Agreement.
41


 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
         
20.7
Severability.
42
 
20.8
Headings.
42
 
20.9
Counterparts.
42
 
20.10
Governing Law.
42
 
20.11
Consent to Jurisdiction.
42
 
20.12
Waiver of Punitive and Other Damages and Jury Trial.
43
 
20.13
No Waiver; Remedies.
43
 
20.14
No Limitation on Competitive Activities.
44
 
20.15
No Partnership or Joint Venture.
44
 
20.16
Jointly Drafted; Review by Counsel.
44
 
20.17
Specific Performance.
44
 
20.18
Interpretation.
44
 
20.19
Mitigation.
44


 
iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED DISTRIBUTION,
LICENSE AND MANUFACTURING AGREEMENT
 
THIS AMENDED AND RESTATED DISTRIBUTION, LICENSE AND MANUFACTURING AGREEMENT
(this “Agreement”) dated as of June 3, 2009, to be effective as of August 24,
2008 (the “Effective Date”) by and among Remedent, Inc., a Nevada corporation
(“Remedent Nevada”), Remedent N.V., a Belgian corporation (“Remedent Belgium”,
and together with Remedent Nevada, “Remedent”), and Den-Mat Holdings, LLC, a
Delaware limited liability company (“Den-Mat”), and amends and restates that
certain Distribution, License and Manufacturing Agreement dated as August 24,
2008 by and among Remedent and Den-Mat (the “Original Agreement”).
 
WHEREAS, the parties wish to amend and restate the Original Agreement as
hereinafter set forth;
 
WHEREAS, Remedent has developed and desires to market, distribute, license and
sell certain products and services and Remedent desires to appoint Den-Mat to
act as the sole and exclusive distributor of such products and services for
Remedent in the Territory (as defined below) and, with certain limitations, as a
non-exclusive distributor of such products and services for Remedent outside the
Territory;
 
WHEREAS, Den-Mat and Remedent have agreed that Den-Mat will purchase certain
products manufactured by or for Remedent for a specified period of time (subject
to extension) and that Den-Mat will make royalty payments to Remedent in
connection with the sale of certain products by Den-Mat;
 
WHEREAS, Remedent owns certain patents, trademarks and other intellectual
property, and has rights pursuant to certain licenses and other agreements with
respect to other patents, trademarks and other intellectual property, and
Remedent desires to grant to Den-Mat (to the extent such third party licenses
and other agreements permit) an exclusive license of such patents, trademarks
and other intellectual property in the Territory and a non-exclusive license of
such patents, trademarks and other intellectual property in the Excluded Markets
and the China Market (each as defined below); and
 
WHEREAS, Remedent desires to grant Den-Mat the non-exclusive right to
manufacture or have manufactured certain products developed by Remedent.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Remedent and Den-Mat hereby agree as follows.
 
1.           Defined Terms.
 
Capitalized terms used herein without definition shall have the respective
meanings given to them in Schedule 1.

 
1

--------------------------------------------------------------------------------

 
 
2.
Distribution Rights.

 
2.1 
Appointment as Distributor of the Products.

 
2.1.1                 Exclusive Distributor. Subject to the terms and conditions
in this Agreement, Remedent hereby appoints Den-Mat as the sole and exclusive
(even as to Remedent) distributor to market, distribute, license and sell
Products in the Territory, and Den-Mat hereby accepts this appointment.  For
each market in the Territory, Den-Mat may appoint one or more sub-distributors
and subcontractors to market, distribute, license and sell the Products in the
Territory, without Remedent’s consent.  Notwithstanding the foregoing, Den-Mat
and Remedent agree that Den-Mat’s right and license to market, distribute and
sell the Products within the Territory to the B2C Market (as defined below)
shall be non-exclusive.
 
2.1.2                 Treatment of China.  [***]
 
2.1.3                 Non-Exclusive Distributor.  [***]
 
2.1.4                 Subdistributors. Den-Mat may authorize sub-distributors
and subcontractors to market, distribute, license and sell Products in
accordance with this Section 2, provided that within ten (10) days after the
appointment of such sub-distributor or subcontractor after the Effective Date,
Den-Mat shall notify Remedent of the identity, address and market of such
sub-distributor or subcontractor.  Den-Mat shall not sell or otherwise transfer
Products to any sub-distributor or subcontractor until such sub-distributor or
subcontractor enters into a form of written agreement ("Subdistributor
Agreement") with Den-Mat, which shall (a) include provisions to bind such
sub-distributor or subcontractor to terms and conditions substantially similar
to the product and territorial scope and other limitations set forth in Sections
2 and 3 and (b) authorize Remedent to enforce such provisions.
 
2.2 
The B2C Market.

 
2.2.1                 Den-Mat as Supplier in the B2C Market.  Subject to the
terms and conditions of this Agreement, during the Guaranty Period and at all
times thereafter, Remedent agrees to purchase, and to cause each B2C Market
Licensee to purchase, all of its requirements for GlamSmile Product in the B2C
Market, excluding the Excluded Markets and the China Market, from Den-Mat and
Den-Mat agrees to sell to Remedent, or its B2C Market Licensee all of its
requirements for GlamSmile Product in the B2C Market, excluding the Excluded
Markets and the China Market, at a price equal to [***] per Unit/Tooth.  [***].
 
2.2.2                 The B2C Market in North America.  [***]
 
2.3
Future Increase of the Territory.

 
2.3.1                 Addition of Excluded Markets.  [***]
 
2.3.2                 Addition of China Market.  [***]
 
2.3.3                 Expansion of Territory.  [***]

 
2

--------------------------------------------------------------------------------

 
 
2.4 
Potential Future Distribution Rights.

 
2.4.1                 Right to Distribute Future Remedent Veneer
Products.  Remedent hereby grants Den-Mat the first right to hold sole and
exclusive distribution rights to market, distribute, license and sell all future
veneer products that are not GlamSmile Products (each, a “Remedent Veneer
Product”) developed (whether directly or indirectly, individually or jointly
with others) by or for Remedent (or any of Remedent’s Affiliates) in all
existing and future markets worldwide; provided, however, that any grant of
rights developed jointly with others will be subject to the rights, if any, of
the joint developers.  Remedent shall give Den-Mat written notice of each
additional Remedent Veneer Product as the same is developed, which notice shall
identify such Remedent Veneer Product and the anticipated market
therefor.  Remedent shall not market, distribute, license or sell any Remedent
Veneer Product except through a third party pursuant to a written agreement, and
Remedent shall not grant to any Person the right to manufacture, market,
license, distribute or sell any Remedent Veneer Product unless it has complied
with this Section 2.4.1.  Prior to appointing any Person as a distributor for
any Remedent Veneer Product: Remedent shall deliver to Den-Mat (a) at least
thirty (30) days prior to entering into such distribution agreement, a notice
identifying the Remedent Veneer Product(s) that is the subject of such
distribution agreement, the identity of the proposed distributor and a summary
of the terms and conditions of such proposed distribution agreement, and (b) at
least fifteen (15) days prior to entering into such distribution agreement, a
copy of the complete and final proposed distribution agreement and a notice of
the date on which such distribution agreement is to be executed (the “Proposed
Remedent Veneer Signing Date”).  At any time prior to the second Business Day
preceding the Proposed Remedent Veneer Signing Date set forth in such notice
from Remedent, Den-Mat may elect, effective upon delivery of notice to that
effect to Remedent, to enter into such distribution agreement in lieu of such
other Person on the terms and conditions set forth in such final distribution
agreement (but with appropriate modifications to the terms thereof to the extent
any of the terms of such final distribution agreement are unique to such other
Person and are incapable of performance by Den-Mat).  If Den-Mat notifies
Remedent that it elects to enter into such distribution agreement in lieu of
such other Person, Den-Mat and Remedent shall promptly thereafter negotiate in
good faith any appropriate modifications to the terms thereof, to the extent any
of the terms of such final distribution agreement are unique to such other
Person and are incapable of performance by Den-Mat, and execute and deliver such
distribution agreement.  If Den-Mat does not deliver a notice of exercise with
respect to any distribution agreement for Remedent Veneer Product(s) prior to
the second Business Day preceding the Proposed Remedent Veneer Signing Date, as
referred to above, then during the ten (10) Business Day period commencing with
such Proposed Remedent Veneer Signing Date, Remedent and such other Person may
enter into the final distribution agreement, provided there is no modification
of the terms thereof from the final version provided to Den-Mat.  If Remedent
and such Person do not enter into a distribution agreement within the ten (10)
Business Day period referred to in the preceding sentence, Remedent shall not
thereafter enter into a distribution agreement with respect to the Remedent
Veneer Product(s) subject to such agreement (with such Person or any other
Person) without first again complying with each of the procedures set forth in
this Section 2.4.1.

 
3

--------------------------------------------------------------------------------

 

2.4.2                 Right of First Offer on Other Remedent Potential
Products.  Remedent hereby grants Den-Mat the right of first offer to have the
sole and exclusive worldwide right to market, distribute, license and sell all
of the Other Potential Products (a) worldwide, or alternatively, (b) in one or
more of the United States, the United Kingdom and Canada.  Remedent shall give
Den-Mat written notice of each Other Potential Product as the same is developed,
which notice shall identify such Other Potential Product and the anticipated
market therefor.  During the forty-five (45) day period after delivery of such
notice, Remedent shall provide such information and access to its development,
marketing and sales personnel as Den-Mat may reasonably request in order to
evaluate such Other Potential Product.  On or before the expiration of such
forty-five (45) day period, Den-Mat shall notify Remedent if it elects to
exercise the rights granted under this Section 2.4.2, and if Den-Mat fails to
notify Remedent during such forty-five (45) day period it will be deemed to have
waived its rights under this Section 2.4.2 with respect to such Other Potential
Product.  If Den-Mat delivers such a notice, Den-Mat and Remedent shall promptly
commence negotiations with respect to the terms and conditions on which Den-Mat
will become the sole and exclusive distributor for such Other Potential Product
on a worldwide basis or in one or more of the United States, the United Kingdom
and Canada, and Den-Mat and Remedent shall engage in such negotiations in good
faith.  During the period commencing on the delivery of such notice by Remedent
and ending on the later of (a) the end of such forty-five (45) day period, or,
if earlier, the date Den-Mat notifies Remedent that it will not exercise its
rights under this Section 2.4.2 with respect to such Other Potential Product or
(b) the date negotiations between Den-Mat and Remedent with respect to a
potential distribution agreement with respect to such Other Potential Product
terminate, Remedent shall not directly distribute, nor shall it authorize any
Person to distribute, such Other Potential Product.  If Remedent notifies
Den-Mat of any Other Potential Product and Den-Mat does not deliver to Remedent
the notice of exercise referred to above or reach an agreement with Remedent to
become a distributor with respect to such Other Potential Product, or Den-Mat
waives the right of first offer under this Section 2.4.2, Remedent may
thereafter market , distribute, license and sell such Other Potential Product,
including the use of sub-distributors and subcontractors, provided, however,
Remedent shall not designate any licensee, subcontractor or distributor for such
Other Potential Product on a worldwide basis or in the United States, the United
Kingdom or Canada except as hereafter provided in this Section 2.4.2.
 
 (i)           Appointment Within Six Months.  If Remedent notifies Den-Mat of
any Other Potential Product and Den-Mat does not become the sole and exclusive
distributor of such Other Potential Product, either because Den-Mat does not
exercise its rights under this Section 2.4.2 with respect to such Other
Potential Product or, having exercised such rights, is unable to reach agreement
with Remedent with respect to the terms and conditions of such distribution
agreement, Remedent may designate another Person as the exclusive distributor of
such Other Potential Product worldwide or in one or more of the United States,
the United Kingdom and Canada at any time during the six (6) month period after
the later of the expiration of the forty five (45) day period referred to above
or the date Remedent and Den-Mat terminate their negotiations regarding the
terms and conditions of such distribution agreement; provided, however, if
Den-Mat delivered a notice of exercise with respect to such Other Potential
Product during the forty five (45) day period referred to above, the terms and
conditions of the distribution agreement with such other Person shall not be
more favorable to such other Person than the terms and conditions last offered
in writing by Remedent to Den-Mat.  If Remedent has not entered into an
exclusive distribution agreement with respect to such Other Potential Product on
a worldwide basis or in the United States, the United Kingdom or Canada, as the
case may be, within the six (6) month period referred to in the preceding
sentence, it may not thereafter appoint a distributor for such Other Potential
Product in such territory unless it again complies with the procedures set forth
above in this Section 2.4.2.

 
4

--------------------------------------------------------------------------------

 
 
 (ii)           Different Scope.  If Remedent notifies Den-Mat of any Other
Potential Product and Den-Mat does not become the sole and exclusive distributor
of such Other Potential Product worldwide or in the United States, the United
Kingdom or Canada (as applicable for purposes of this Section 2.4.2(ii)), either
because Den-Mat does not exercise its rights under this Section 2.4.2 with
respect to such Other Potential Product or, having exercised such rights, is
unable to reach agreement with Remedent with respect to the terms and conditions
of such distribution agreement, Remedent may from time to time designate another
Person as a distributor of such Other Potential Product in one or more markets
less than all of the United States, the United Kingdom or Canada or on a scope
less than sole and exclusive in one or more of such markets if Remedent: (A)
delivers to Den-Mat at least thirty (30) days prior to entering into such
distribution agreement, a notice identifying the Other Potential Product that is
the subject of such distribution agreement, the identity of the proposed
distributor and a summary of the terms and conditions of such proposed
distribution agreement, and (B) delivers to Den-Mat at least fifteen (15) days
prior to entering into such distribution agreement, a copy of the complete and
final proposed distribution agreement and a notice of the date on which such
distribution agreement is to be executed (the “Proposed Remedent Other Products
Signing Date”).  At any time prior to the second Business Day preceding the
Proposed Remedent Other Products Signing Date set forth in such notice from
Remedent, Den-Mat may elect, effective upon delivery of notice to that effect to
Remedent, to enter into such distribution agreement in lieu of such other Person
on the terms and conditions set forth in such final distribution agreement (but
with appropriate modifications to the terms thereof to the extent any of the
terms of such final distribution agreement are unique to such other Person and
are incapable of performance by Den-Mat).  If Den-Mat notifies Remedent that it
elects to enter into such distribution agreement in lieu of such other Person,
Den-Mat and Remedent shall promptly thereafter negotiate in good faith any
appropriate modifications to the terms thereof, to the extent any of the terms
of such final distribution agreement are unique to such other Person and are
incapable of performance by Den-Mat, and execute and deliver such distribution
agreement.  If Den-Mat does not deliver a notice of exercise with respect to any
distribution agreement for Other Potential Product(s) prior to the second
Business Day preceding the Proposed Remedent Other Products Signing Date, as
referred to above, then during the five (5) day period commencing with such
Proposed Remedent Other Products Signing Date, Remedent and such other Person
may enter into the final distribution agreement, provided there is no
modification of the terms thereof from the final version provided to
Den-Mat.  If Remedent and such Person do not enter into a distribution agreement
within the five (5) day period referred to in the preceding sentence, Remedent
shall not thereafter enter into a distribution agreement with respect to the
Other Potential Product(s) subject to such agreement (with such Person or any
other Person) without first again complying with each of the procedures set
forth in this Section 2.4.2(ii) (and if more than six (6) months have passed
since Remedent last delivered the notice contemplated by the second sentence of
this Section 2.4.2, also comply with each of the other provisions of this
Section 2.4.2).

 
5

--------------------------------------------------------------------------------

 

2.5
Cessation of Use.

 
2.5.1                 End of Exclusivity Period.  Upon expiration or termination
of the Exclusivity Period, the sole and exclusive distribution rights provided
for in Section 2.1.1 shall be amended, without the need for any further action
by any Party, to become non-exclusive distribution rights instead of sole and
exclusive distribution rights (with the effect that the phrase ‘the sole and
exclusive (even as to Remedent)’ in Section 2.1.1 shall be deemed to mean
‘non-exclusive’ even if the text is not physically modified).
 
2.5.2                 End of Agreement.  Upon termination of this Agreement or,
if later, upon the conclusion of any applicable Sell-Off Period, Den-Mat shall
cease having rights to market, distribute, license and sell Products in the
Territory.
 
3.
Intellectual Property License Rights.

 
3.1
Grants.

 
3.1.1                 Use of Existing Intellectual Property in the
Territory.  Subject to the terms and conditions in this Agreement, Remedent
hereby grants to Den-Mat a sole and exclusive (even as to Remedent) transferable
and sublicensable right and license to use within the Territory the Intellectual
Property owned or used by Remedent that is related to the Products as it exists
on the Effective Date.  Notwithstanding the foregoing, (a) Remedent retains the
right to use and license to any Person performing contract manufacturing for
Remedent (concurrently with Den-Mat’s right to use) such Intellectual Property
solely in connection with the manufacture of the Products and for internal
product development related to the Products, (b) this grant shall not include
any rights to the name or trademark ‘Remedent’, and (c) Den-Mat and Remedent
agree that Den-Mat’s right and license to use the Intellectual Property within
the Territory to the B2C Market shall be non-exclusive.  For purposes of
clarity, other than in the B2C Market (subject to the terms of this Agreement),
during the Exclusivity Period Remedent shall not use the name or trademark
‘GlamSmile’ in the Territory without the prior written consent of
Den-Mat.  Notwithstanding anything to the contrary in this Agreement, neither
Remedent nor any B2C Market Licensee nor any Affiliate, permitted successor or
assignee of any of the foregoing, shall, directly or indirectly, make any
reference or comparison in its marketing materials or in any advertising or
sales efforts to any Den-Mat product or trademark including, but not limited to,
LumiSmile, Lumineers, Liminate, or Lumitray, without the prior written consent
of Den-Mat.  Upon notice from Den-Mat of a violation of the foregoing, Remedent
shall have a 30-day period to cure.  In the event Remedent fails to cure such
violation within thirty (30) days or in the event of the occurrence of 5
separate violations in any 12 month period (even if cured), Remedent shall
forfeit its right to use, and shall immediately cease and desist from any use
of, the "GlamSmile" trademark in the North American B2C Market during the
Guaranty Period.  During the forty-five (45) day period after the Effective
Date, Den-Mat shall provide such cooperation to Remedent as Remedent may
reasonably request related to developing and implementing guidelines for use of
the trademarks included among the Intellectual Property licensed to Den-Mat
pursuant to this Section 3.1.1 sufficient to enable Remedent to preserve such
trademarks; provided, however, Den-Mat shall not be required to adopt or
implement any such guideline to the extent doing so would adversely affect
Den-Mat's ability to comply with the terms of this Agreement, materially impact
Den-Mat's costs of performance under this Agreement or otherwise would not be
commercially reasonable.

 
6

--------------------------------------------------------------------------------

 

3.1.2                 Use of Existing Intellectual Property in the Excluded
Markets.  Subject to the terms and conditions in this Agreement, Remedent hereby
grants to Den-Mat a non-exclusive, transferable and sublicensable right and
license to use in the China Market and the Excluded Markets the Intellectual
Property licensed or owned by Remedent that is related to the Products, whether
existing on the Effective Date or developed or acquired by Remedent after the
Effective Date, except (a) as specifically identified on Schedule 3.1.2, (b)
subject to the limitations set forth in Section 3.2, (c) this grant shall not
include any rights to the name or trademark ‘Remedent’ and (d) use of the
“GlamSmile” name or trademark in the Excluded Markets shall be limited as
provided in Schedule 3.1.2.
 
3.1.3                 Use of Future Intellectual Property.  Subject to the terms
and conditions in this Agreement, Remedent hereby grants to Den-Mat a sole and
exclusive (even as to Remedent) transferable and sublicensable right and license
to use within the Territory the Intellectual Property owned or used by Remedent
that is related to the Products and is developed (whether directly or
indirectly, individually or jointly with others) by Remedent (or any of
Remedent’s Affiliates) or acquired by Remedent (or any of Remedent’s Affiliates)
after the Effective Date, except that (a) such grant is subject to the
limitations set forth in Section 3.2, (b) Remedent retains the right to use and
license to any Person providing contract manufacturing to Remedent (concurrently
with Den-Mat’s right to use) such Intellectual Property solely in connection
with the manufacture of the Products for Den-Mat and for internal product
development related to the Products for Den-Mat, (c) Remedent retains the right
to use and license to any Person providing contract manufacturing to Remedent
(concurrently with Den-Mat’s right to use) any of such Intellectual Property
directly related to the Product manufacturing process or the Tray delivery
process solely in connection with the manufacture of the Products, and (d)
Den-Mat and Remedent agree that Den-Mat’s right and license to use the
Intellectual Property within the Territory to the B2C Market shall be
non-exclusive.
 
3.2
Rights in Future Intellectual Property.

 
3.2.1                 Remedent.  Remedent shall promptly notify Den-Mat of any
Intellectual Property developed (whether directly or indirectly, individually or
jointly with others) by Remedent (or any of Remedent’s Affiliates) or acquired
by Remedent (or any of Remedent’s Affiliates) after the Effective Date related
to the Products and concurrently therewith deliver such Intellectual Property to
Den-Mat as provided in Section 3.3.  The grants provided in Section 3.1 shall
not apply to any Intellectual Property licensed by Remedent after the Effective
Date for which, despite commercially reasonable efforts, Remedent is not able to
obtain a sublicense or the right to grant a sublicense enabling Remedent to
grant the license contemplated by Section 3.1; provided, however, Remedent shall
not thereafter use such Intellectual Property in competition with the Products
during the Exclusivity Period, except in the B2C Market, the Excluded Markets
and in the China Market or in connection with the purpose of manufacturing the
Products for Den-Mat under the terms of this Agreement.  Upon being advised that
any Intellectual Property Remedent desires to license from another Person after
the Effective Date would not be available to Den-Mat as contemplated by Section
3.1, Remedent shall give prompt written notice of such event to Den-Mat and
thereafter will not license such Intellectual Property without first cooperating
with Den-Mat for a period of at least fifteen (15) Business Days, in such manner
as Den-Mat may reasonably request, to obtain a license of such Intellectual
Property, on commercially reasonable terms, in the scope contemplated by Section
3.1 or in such more limited scope as Den-Mat may agree.

 
7

--------------------------------------------------------------------------------

 
 
3.3              Delivery of Intellectual Property.    In connection with the
licenses granted to Den-Mat pursuant to Section 3.1, Remedent  shall deliver to
Den-Mat, not less than one (1) copy of all computer object code (in machine
readable form) and all computer source code and other technology related to the
Intellectual Property of Remedent that is related to the Products; provided,
however, the source code related to the software licensed from SensAble
Technologies, Inc. (“SensAble”) shall not be delivered and instead shall be held
in an escrow arrangement of which Remedent shall cause Den-Mat to be a direct
beneficiary in the event of Remedent’s bankruptcy.  From time to time as
upgrades or updates of the source code are developed, Remedent shall deliver to
Den-Mat a copy of each such upgrade and update.  Den-Mat will protect and
maintain the confidentiality of such source code and any confidential
Intellectual Property provided to it hereunder to the same extent as it protects
and maintains the confidentiality of its own source code and confidential
Intellectual Property. Remedent represents and warrants to Den-Mat that Remedent
is not in default under the terms and conditions of the OEM Agreement between
SensAble and Remedent dated June 30, 2008, (the “SensAble Agreement”) and that
Remedent continues to maintain its exclusive license from SensAble for the
veneer design software under the SensAble Agreement.
 
3.4
Cessation of Use.

 
3.4.1                 End of Exclusivity Period.  Upon expiration or termination
of the Exclusivity Period, the sole and exclusive licenses provided in Section
3.1.1 shall be amended, without the need for any further action by any Party, to
become non-exclusive licenses instead of sole and exclusive licenses (with the
effect that the term ‘sole and exclusive’ in Section 3.1.1 shall be deemed to
mean ‘non-exclusive’ even if the text is not physically modified).  In addition,
upon expiration of the Exclusivity Period, the right of Den-Mat to use any
trademark of Remedent included among the Intellectual Property of Remedent
initially licensed under Section 3.1 shall immediately terminate, except in
connection with Den-Mat’s sale, in the ordinary course of business, of its
remaining inventory of Products bearing such trademarks.
 
3.4.2                 End of Agreement.  Upon termination of this Agreement or,
if later, upon the conclusion of any applicable Sell-Off Period, Den-Mat shall
cease using all Intellectual Property of Remedent and all materials, in any
format or media, bearing or using the Intellectual Property of Remedent, and
promptly return or destroy all tangible and electronic copies of such
Intellectual Property, as requested by Remedent, and upon the request of
Remedent, certify such destruction in writing. Notwithstanding the foregoing
provisions of this Section 3.4.2, Den-Mat may retain one (1) copy of the
Intellectual Property of Remedent for Den-Mat’s internal compliance purposes,
provided Den-Mat shall protect and maintain the confidentiality of the
Intellectual Property retained by it to the same extent as it protects and
maintains the confidentiality of its own Intellectual Property.

 
8

--------------------------------------------------------------------------------

 

3.5
Ownership of Intellectual Property.

 
3.5.1                 Independently Developed Intellectual Property.  Subject to
Section 3.5.2, each Party shall have the sole and exclusive right to apply for,
prosecute and obtain all rights, grants, registrations, orders or proprietary
interests of any nature, including, without limitation, patents, copyrights,
industrial design and trademark and service mark registrations and any other
registrations or grants of rights that are analogous thereto in any and all
countries throughout the world in respect of Intellectual Property now owned or
independently developed by such Party after the Effective Date.  In addition,
with respect to any Intellectual Property related to the Products developed by
Remedent (and not subject to Section 3.5.2), Remedent, in its sole discretion at
its own cost and expense may apply for, prosecute and obtain all rights, grants,
registrations, orders or proprietary interests of any nature, including, without
limitation, patents, copyrights, industrial design and trademark and service
mark registrations and any other registrations or grants of rights that are
analogous thereto in any and all countries throughout the world, in each case as
reasonably requested by Den-Mat, and take such other actions as Den-Mat may
reasonably request to protect such Intellectual Property.  In the event Remedent
fails to take any action reasonably requested by Den-Mat as described in the
preceding sentence: (a) Den-Mat may take such action, (b) Remedent hereby
authorizes Den-Mat to take any such action in its name, (c) Remedent shall
provide such assistance as Den-Mat may reasonably request in connection
therewith, (d) Den-Mat shall be reimbursed for the costs and expenses incurred
by it in connection with such actions as a priority payment from any sale,
license fees, royalties, proceeds of infringement actions or other amounts
received by Remedent or Den-Mat with respect to such Intellectual Property in
the territory covered by such rights, grants, registration orders or proprietary
interests, (e) Remedent shall be reimbursed for the costs and expenses incurred
by it in connection with providing cooperation to Den-Mat related to obtaining
such rights, grants, registration orders or proprietary interests as a second
priority payment from any sale, license fees, royalties, proceeds of
infringement actions or other amounts received by Remedent or Den-Mat with
respect to such Intellectual Property in the territory covered by such rights,
grants, registration orders or proprietary interests, (f) each of Den-Mat and
Remedent shall take such actions as the other may reasonably request to
implement the provisions of this Section 3.5.1 with respect to any particular
Intellectual Property and (g) the rights, grants, registration orders or
proprietary interests so obtained shall be jointly owned by Remedent and
Den-Mat.
 
3.5.2                 Jointly Arising Intellectual Property.  In the event the
Parties jointly develop any Intellectual Property related to the Products for
which a patent or copyright would be available, and if either Remedent or
Den-Mat desires to pursue a patent or copyright on such Intellectual Property in
any jurisdiction, then the Party who desires to pursue such patent or copyright
(in this capacity, the “Filing Party”), shall deliver a notice (a “Notice of
Intent to File”) to the other Party identifying the subject Intellectual
Property, whether the filing will be for a patent or copyright and the
jurisdiction in which such filing will be made.  The Party receiving such Notice
of Intent to File may then elect to participate in such filing, in which case it
shall cooperate with the Filing Party in connection with such filing and the
subsequent prosecution thereof and share the related costs and expenses evenly
with the Filing Party.  If the Party receiving such Notice of Intent to File
does not deliver to the Filing Party a notice that it elects to participate in
such filing and prosecution within thirty (30) days after receiving such Notice
of Intent to File, the Filing Party may proceed with such filing and prosecution
individually.  If a Filing Party proceeds with such a filing and prosecution
individually: (a) the other Party hereby authorizes the Filing Party to identify
such Party as a co-owner of the subject Intellectual Property and a co-holder of
the rights filed for, (b) the other Party shall provide such assistance as the
Filing Party may reasonably request in connection therewith, (c) the Filing
Party shall be reimbursed for the costs and expenses incurred by it in
connection with such filing and prosecution as a priority payment from any sale,
license fees, royalties, proceeds of infringement actions or other amounts
received by Remedent or Den-Mat with respect to such Intellectual Property in
the territory covered by such patent or copyright, (d) the Filing Party shall be
reimbursed for the costs and expenses incurred by it in connection with
providing cooperation as a second priority payment from any sale, license fees,
royalties, proceeds of infringement actions or other amounts received by
Remedent or Den-Mat with respect to such Intellectual Property in the territory
covered by such patent or copyright, (e) each of Den-Mat and Remedent shall take
such actions as the other may reasonably request to implement the provisions of
this Section 3.5.2 with respect to such Intellectual Property and (f) the
patents or copyrights so obtained shall be jointly owned by Remedent and
Den-Mat.  In order to avoid future misunderstandings, the Parties agree that any
Intellectual Property related to upgrading the Tray shall be deemed to be
jointly developed Intellectual Property for all purposes.

 
9

--------------------------------------------------------------------------------

 
 
4.
Manufacturing Rights.

 
4.1
Products.

 
    Remedent hereby grants to Den-Mat the non-exclusive worldwide right to
manufacture and produce the Products or have the Products manufactured and
produced for Den-Mat.
 
4.2
Termination of Right.

 
    Upon termination of this Agreement, Den-Mat shall cease having the right to
manufacture Products.  For purposes of clarity, termination of the Exclusivity
Period separate from the termination of this Agreement shall not affect the
rights granted by Section 4.1.
 
5.
Manufacturing Relationship.

 
5.1              Soca.  [***]
 
5.2              Other Manufacturers.  [***]
 
6.
Payments.

 
6.1
Fixed Payments.

 
6.1.1                 Closing Date Payment.  Subject to the terms and conditions
of this Agreement (including the satisfaction of the closing conditions
described in Section 16), Den-Mat shall make an initial non-refundable payment
of Two Million Four Hundred Twenty Five Thousand Dollars ($2,425,000) (the
“Upfront Payment”) to Remedent within two (2) Business Days after the Closing
Date.  Remedent hereby acknowledges receipt of the Upfront Payment.
 
6.1.2                 Contract Period Payments.  Den-Mat shall make a payment of
Two Hundred Fifty Thousand Dollars ($250,000) with respect to each of the first
three Contract Periods, which, with respect to each such Contract Period, shall
be due and payable upon the scheduled expiration of such Contract Period.  If
the Guaranty Period is terminated prior to the end of any such Contract Period
pursuant to Section 13.2.2, no payment shall be made pursuant to this Section
6.1.2 with respect to such Contract Period.  If the Guaranty Period is
terminated prior to the end of any such Contract Period, Den-Mat shall pay to
Remedent within thirty (30) days after such termination an additional [***] for
each Tray sold in the Contract Period in which the Guaranty Period was
terminated, not to exceed Two Hundred Fifty Thousand Dollars ($250,000).

 
10

--------------------------------------------------------------------------------

 

6.1.3                 Periodic Payments.  As additional paid-up royalties in
consideration of the exclusive rights granted to Den-Mat under Sections 2 and 3,
Den-Mat shall make payments in the aggregate amount of Five Hundred Thousand
Dollars ($500,000) to Remedent at the times and in the amounts provided in
Schedule 6.1.3; provided, however, Den-Mat’s obligation to make each such
payment shall be conditioned upon prior delivery to Den-Mat of evidence,
reasonably satisfactory to Den-Mat, that Remedent is in compliance with its
obligations under Section 10.3.3 at the time of such payment or will be in such
compliance simultaneously with the making of any such payment.
 
6.2
Other Payments.

 
6.2.1                 First Sale of Tray.  Den-Mat shall make a payment of One
Million Dollars ($1,000,000) to Remedent promptly after Den-Mat manufactures a
case of Units/Teeth using the Tray system in a Tray manufactured using the
GlamSmile Technology and Processes at a facility owned or leased by Den-Mat (a
“Den-Mat Facility”) which is deemed by Den-Mat working together in good faith
with Remedent to be saleable to a customer.  Den-Mat shall notify Remedent of
the satisfaction of the condition to the payment under this Section 6.2.1
promptly after becoming aware of the satisfaction of such condition.  Remedent
hereby acknowledges receipt of the payment of the amount due under this Section
6.2.1.
 
6.2.2                 Completion of Training.  Den-Mat shall make a payment of
One Million Dollars ($1,000,000) to Remedent promptly after completion of
training regarding the manufacturing equipment, as described on Schedule 10.2.
Remedent hereby acknowledges receipt of the payment of the amount due under this
Section 6.2.2.
 
6.2.3                 Sale of Units/Teeth.  Den-Mat shall make a payment of One
Million Dollars ($1,000,000) to Remedent upon the first to occur of (a) February
1, 2009 or (b) the date thirty (30) days after Den-Mat sells GlamSmile Products
incorporating [***] Units/Teeth to customers regardless of whether direct sales
of Units/Teeth are sold in Trays and regardless of whether Den-Mat has
manufactured such Units/Teeth in a Den-Mat Facility or has purchased such
Units/Teeth from Remedent; provided, however, that if such payment date would be
on or before January 1, 2009, Den-Mat shall make the milestone payment described
in this Section 6.2.3 on January 1, 2009.  Den-Mat shall notify Remedent of the
satisfaction of the condition to the payment under this Section 6.2.3 promptly
after becoming aware of the satisfaction of such condition. Remedent hereby
acknowledges receipt of the payment of the amount due under this Section 6.2.3.
 
6.3
Manufacturing Payment During the Exclusivity Period.

 
6.3.1                 Royalty for Products Manufactured Using Tray
Technology.  Except as otherwise set forth in Section 7, for each sale during
the Exclusivity Period by Den-Mat of Products manufactured by Den-Mat using the
GlamSmile Tray Technology, Den-Mat shall pay to Remedent a royalty payment equal
to [***] of Den-Mat’s Net Wholesale Price per Unit/Tooth used in the Tray for
such sales; provided, however, (a) Den-Mat’s obligations to pay such royalties
shall apply only to sales after Den-Mat sells the first Tray manufactured in a
Den-Mat Facility and (b) if the aggregate payments of [***] are paid by Den-Mat
pursuant to Sections 6.2.1 and 6.2.2, no royalty will be payable with respect to
sales of the first [***] Teeth/Units manufactured by Den-Mat.

 
11

--------------------------------------------------------------------------------

 

6.3.2                 Royalty for Products Manufactured Using Non-Tray
Technology.  Except as otherwise set forth in Section 7, for each sale during
the Exclusivity Period by Den-Mat of Products manufactured by Den-Mat using the
GlamSmile Non-Tray Technology (and not covered by Section 6.3.1), Den-Mat shall
pay to Remedent a royalty payment equal to [***] of Den-Mat’s Net Wholesale
Price per Unit/Tooth used in such Product or, if such Product is a Unit/Tooth,
[***] of Den-Mat’s Net Wholesale Price per Unit/Tooth.
 
6.4
Manufacturing Payment After the Guaranty Period.

 
6.4.1                 Royalty for Products Manufactured Using Tray
Technology.  For each sale after the Guaranty Period by Den-Mat of Products
manufactured by Den-Mat using the GlamSmile Tray Technology, Den-Mat shall pay
to Remedent a royalty payment equal to [***] of Den-Mat’s Net Wholesale Price
per Unit/Tooth used in the Tray for such sale.
 
6.4.2                 Royalty Payments for Products Manufactured Using Non-Tray
Technology.  Except as otherwise set forth in Section 7, for each sale after the
Guaranty Period by Den-Mat of Products manufactured by Den-Mat using the
GlamSmile Non-Tray Technology (and not covered by Section 6.4.1), Den-Mat shall
pay to Remedent a royalty payment equal to [***] of Den-Mat’s Net Wholesale
Price per Unit/Tooth used in such Product or, if such Product is a Unit/Tooth,
[***] of Den-Mat’s Net Wholesale Price per Unit/Tooth.
 
6.5              Payment and Reports.  For purposes of Sections 6.3 and 6.4, a
sale shall be deemed to have been made by Den-Mat at the time the related
revenue is recognized by Den-Mat for its internal accounting purposes (in
accordance with GAAP).  Within sixty (60) days after the end of each calendar
quarter, Den-Mat shall deliver to Remedent a certified statement from an officer
of Den-Mat setting forth (a) the total amount of Den-Mat sales of Products
manufactured using the GlamSmile Tray Technology during such quarter, (b) the
total amount of Den-Mat sales of Products manufactured using the GlamSmile
Non-Tray Technology during such quarter, (c) only for the calendar quarters in
which the Guaranty Period commences and terminates, the amount of sales in such
calendar quarter that were made during the Guaranty Period and the amount of
sales in such calendar quarter that were made before or after the Guaranty
Period, as applicable, (d) a calculation of the royalty offset, if any, pursuant
to Section 6.3.1, (e) a calculation of the royalties payable to Remedent under
Sections 6.3 and 6.4 and (f) the amount of such royalties attributable to sales
in each of the United States, the United Kingdom and Canada.  Concurrently with
delivering such statement Den-Mat shall pay to Remedent the amount of the
royalty payment set forth on such statement.

 
12

--------------------------------------------------------------------------------

 
 
7.
Guaranty Period; Purchase Rights and Obligations With Respect to Products
Manufactured by Remedent.

 
7.1
Purchases of Units/Teeth.

 
7.1.1                 Minimum Purchases.  Den-Mat shall have the obligation to
purchase [***] Units/Teeth from Remedent, without a Tray delivery system
(subject to reductions in accordance with Section 7.3), during each of the first
three Contract Periods; provided, however, if the final Contract Period
terminates prior to its scheduled termination date other than as a result of a
termination pursuant to Section 13.2.1, such obligation shall be prorated in
such final Contract Period based on the number of days in such Contract Period
divided by 365.  Den-Mat shall have the right (but not the obligation) to
purchase Units/Teeth from Remedent prior to the commencement of the Guaranty
Period.  The minimum purchase requirement set forth above shall be satisfied in
the following manner.  During each month of the first Contract Period, Den-Mat
shall purchase from Remedent the lesser of (a) all of Remedent’s production
capacity of Units/Teeth for that month over and above the number of trays to be
purchased by Den-Mat pursuant to Section 7.2.1 (“Remedent’s Production
Capacity”), and (b) [***] Units/Teeth per month.  The first “Contract Period”
shall mean the period beginning on the first day of the Guaranty Period and
continuing for the greater of (i) fifteen (15) months and (b) the number of
months as will be required for Den-Mat to purchase [***] Units/Teeth based on
the purchase requirements set forth in the preceding sentence.  For example, if
Remedent’s Production Capacity begins and remains at [***] Units/Teeth per
month, then the first Contract Period would be 20 months.  If Remedent’s
Production Capacity begins at [***] Units/Teeth per month and then, after 8
months, increases to [***] Units/Teeth per month, the first Contract Period
would be 18 months (since Den-Mat would buy [***] Units per month for 8 months
([***] Units) and then [***] Units per month for 10 months ([***] Units) for a
total of [***] Units.  During each month of the second, third and each
subsequent Contract Period occurring in each case while the Guaranty Period is
in effect, Den-Mat shall purchase from Remedent the lesser of (a) all of
Remedent’s Production Capacity for that month, and (b) [***] Units/Teeth per
month.  The second and each subsequent “Contract Period” shall mean the period
beginning on the next day following the end of the preceding Contract Period and
continuing for the greater of (i) twelve (12) months and (b) the number of
months as will be required for Den-Mat to purchase [***] Units/Teeth based on
the purchase requirements set forth in the preceding sentence.
 
7.1.2                 Additional Right to Purchase.  Den-Mat shall have the
right (but not the obligation) to purchase up to an additional [***] Units/Teeth
from Remedent, without a Tray delivery system, during each Contract Period (for
clarity, this is after the first [***] Units/Teeth have been purchased in such
Contract Period pursuant to Section 7.1.1); provided, however, if the final
Contract Period terminates prior to its scheduled termination date other than as
a result of termination pursuant to Section 13.2.1, such obligation shall be
prorated in such final Contract Period based on the number of days in such
Contract Period divided by 365.
 
7.1.3                 Additional Purchases.  Den-Mat may purchase Units/Teeth
from Remedent, without a Tray delivery system, in excess of the amounts referred
to in Sections 7.1.1 and 7.1.2 in any Contract Year if mutually agreed by
Remedent and Den-Mat.  Notwithstanding anything contained in Section 7.1, during
the Exclusivity Period, Den-Mat shall purchase from Remedent all of its
requirements for Units/Teeth in excess of the minimum purchase requirement set
forth in Section 7.1.1, provided that the price charged by Remedent is no higher
than the lowest price at which Den-Mat could purchase such product from a third
party manufacturer, and that the quality of the product and the terms and
conditions of the sale offered by Remedent match or exceed those offered by the
third party manufacturer.

 
13

--------------------------------------------------------------------------------

 

7.1.4              Pricing.  Any purchase by Den-Mat of Units/Teeth from
Remedent pursuant to Sections 7.1.1 and 7.1.2 shall be at a price of [***] per
Unit/Tooth.  Any purchase by Den-Mat of Units/Teeth from Remedent pursuant to
Section 7.1.3 shall be at a price mutually agreed upon by Remedent and Den-Mat
prior to the time of such sale.  The prices referred to in this Section 7.1.4
shall be subject to adjustment pursuant to Section 7.4 and there shall be no
royalty obligation on the sale thereof by Den-Mat (unless agreed upon by
Remedent and Den-Mat as part of the price under Section 7.1.3).
 
7.2             Purchases of Trays.  
 
7.2.1              Minimum Purchases.  Den-Mat shall have the obligation to
purchase [***] Trays manufactured using the GlamSmile Tray Technology from
Remedent (subject to reduction as provided in Section 7.3.2) during each of the
first three Contract Periods; provided, however, if the final Contract Period
terminates prior to its scheduled termination date other than as a result of a
termination pursuant to Section 13.2.1, then such obligation shall be prorated
based on the number of days in such Contract Period prior to such termination
divided by the number of days that would be in such Contract Period if such
Contract Period had not terminated prior to its scheduled termination.
 
7.2.2              Additional Purchases.  Den-Mat shall have the right (but not
the obligation) to purchase additional Trays manufactured using the GlamSmile
Tray Technology from Remedent prior to the commencement of the Guaranty Period
and, during the Guaranty Period, in excess of the minimum purchase requirements
set forth in Section 7.2.1, in each case as mutually agreed by Remedent and
Den-Mat.  Notwithstanding anything contained in this Section 7.2, during the
Exclusivity Period, Den-Mat shall purchase from Remedent all of its requirements
for Trays manufactured using the GlamSmile Tray Technology in excess of the
minimum purchase requirement set forth in Section 7.2.1, provided that the price
charged by Remedent is no higher than the lowest price at which Den-Mat could
purchase such product from a third party manufacturer, and that the quality of
the product and the terms and conditions of sale offered by Remedent match or
exceed those offered by the third party manufacturer.
 
7.2.3              Pricing.  Any purchase by Den-Mat of Trays from Remedent
pursuant to this Section 7.2 shall be at the following price per Tray (subject
to adjustment in accordance with Section 7.4): (a) for each of the first [***]
Trays in each of the first three Contract Periods, [***] fee plus [***] per
Unit/Tooth in the Tray (which includes the digital design fee, the digital
preview file, the delivery/placement tray, any necessary reshaping or occlusal
trays and remakes); and (b) for each Tray after the first [***] Trays in each of
the first three Contract Periods, such price as the Parties may agree.  The
prices referred to in this Section 7.2.3 shall be subject to adjustment pursuant
to Section 7.4 and there shall be no royalty obligation on the sale by Den-Mat
of the Trays referred to in the preceding clause (a), or, unless mutually agreed
upon by Den-Mat and Remedent, the preceding clause (b).
 
7.3             Off-Set.  
 
7.3.1              Teeth in Excess Trays.  If Den-Mat purchases in excess of
[***] Trays during any Contract Period, the minimum purchase requirement of
[***] Units/Teeth in such Contract Period (as described in Section 7.1.1) shall
be offset by the total amount of Units/Teeth that are purchased in the excess
Trays.
 
14

--------------------------------------------------------------------------------


 
7.3.2              Manufacturing Delay or Defect.  Any Units/Teeth or Trays that
are not delivered within the periods required by Section 8.1 or which are
Non-Conforming Products shall be counted against the minimum purchase
requirements set forth in Section 7.1.1 and Section 7.2.1, but shall not count
against the number of Units/Teeth Den-Mat may purchase pursuant to Section 7.1.2
(in each case regardless of whether they are accepted by Den-Mat).
 
7.4             Price Reductions.  
 
7.4.1              [***]
 
7.4.2              Digital Design.  Den-Mat shall have the right to perform the
digital design function at a Den-Mat Facility and, if Den-Mat provides such
function with respect to any order, there shall be credited against the cost of
the related Product in such order an amount equal to [***].
 
7.4.3              Manufacturing Delay or Defect.  With respect to any Products
that are not delivered within the periods required by Section 8.1 or which are
Non-Conforming Products, but which are nonetheless accepted by Den-Mat, the
purchase price payable for such Product shall be discounted by an amount equal
to [***] of the full price for such Product from Remedent (for purposes of
clarity, before giving effect to any discount contemplated by Section 7.4.1,
Section 7.4.2 or otherwise).
 
7.5             Option to Extend the Guaranty Period and the Exclusivity
Period.  
 
7.5.1              Extension of Guaranty Period.  Provided that Den-Mat
satisfies its obligations under Sections 7.1.1 and 7.2.1 for the first three (3)
Contract Periods, the Guaranty Period shall continue after the third (3rd)
Contract Period with such annual price adjustments as may be agreed upon by
Remedent and Den-Mat effective after the third (3rd) Contract Period, unless the
Guaranty Period is terminated by Den-Mat in its sole discretion upon at least
nine (9) months prior written notice of termination to Remedent.  Den-Mat may
give such notice at any time, but if such notice is given more than nine (9)
months prior to the end of the third (3rd) Contract Period or any subsequent
Contract Period specified in such notice, such termination shall not be
effective until the end of the third (3rd) Contract Period or such subsequent
Contract Period, as applicable.  No later than ninety (90) days prior to the end
of each Contract Period (commencing in the third Contract Period and continuing
thereafter unless the Guaranty Period is scheduled to expire on or before the
commencement of the next Contract Period), Remedent shall provide to Den-Mat its
proposed pricing for the subsequent Contract Period, but in no event shall the
percentage increase in the prices charged for the Products greater than the
percentage increase in the Consumer Price Index for All Urban Consumers, as
published by the U.S. Department of Labor, for the period from the Effective
Date until the date of such proposed increase.  If such proposed price
adjustment is not acceptable to Den-Mat, Remedent and Den-Mat will negotiate in
good faith to try to reach agreement on an appropriate price adjustment for the
following Contract Period.  If Den-Mat and Remedent are unable to agree upon a
price adjustment prior to the commencement of the subsequent Contract Period,
then Den-Mat shall be deemed to have accepted the best price proposal (to
Den-Mat) submitted in writing by Remedent, and such pricing proposal shall be
the pricing of the Products for such subsequent Contract Period, provided,
however, that Den-Mat may, in its discretion, elect to terminate the Guaranty
Period upon ten (10) days notice to Remedent.
 
15

--------------------------------------------------------------------------------


 
7.5.2              Non-Extension of the Guaranty Period.  If the Guaranty Period
expires pursuant to Section 7.5.1, the licenses granted pursuant to Sections
2.1.1 and 3.1.1 shall be amended as provided in Sections 2.4.1 and 3.4.1;
provided, however, that Den-Mat shall not have the right to use any of
Remedent’s trademarks, including the “GlamSmile” name or brand after the
expiration of the Guaranty Period; provided, however, Den-Mat shall be permitted
to use such trademarks in connection with the sale of existing Products or
Products ordered from Remedent and not delivered at the time such right
terminates, in each case in the ordinary course of distributing and selling such
Products.  From and after the end of the Guaranty Period, prices for the
Products Den-Mat may purchase from Remedent shall be as Remedent and Den-Mat
mutually agree; provided, however, such prices shall be no less favorable to
Den-Mat than the best price made available by Remedent to any other Person after
giving effect to Remedent’s published schedule of volume discounts, if any.
 
8.             Order Fulfillment, Inventory and Manufacturing.
 
8.1           Order Process. For each purchase of Products by Den-Mat from
Remedent, Den-Mat shall deliver to Remedent a purchase order in a form to be
agreed upon by Remedent and Den-Mat, specifying quantities and a shipping
address for the Products to be purchased.  For each Product, Remedent shall have
the time period specified in Schedule 8.1 to fulfill the order, which shall be
deemed fulfilled as of receipt by Den-Mat or at the other shipping address
specified in such order.  Remedent shall not have the right to reject any order
by Den-Mat that is for Products Den-Mat is obligated or entitled to purchase
pursuant to Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2.  Remedent shall fulfill or
cause its subcontractors and manufacturers to fulfill all orders by Den-Mat in
connection with Den-Mat’s minimum purchase requirements and purchase rights, as
described in Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2.  If Remedent is unable to
fulfill the orders for Products by Den-Mat to satisfy Den-Mat’s minimum purchase
requirements and purchase rights, as described in Sections 7.1.1, 7.1.2, 7.2.1
and 7.2.2, within the maximum time periods set forth on Schedule 8.1, Den-Mat
may, in its sole discretion, refuse to accept such Product or accept such
Product with the price discount referred to in Section 7.4.3. If Remedent is
unable to fulfill the orders for Products by Den-Mat to satisfy Den-Mat’s
minimum purchase requirements and purchase rights, as described in Sections
7.1.1, 7.1.2, 7.2.1 and 7.2.2, Den-Mat shall have the right to find an
alternative supply of such Products (or manufacture such Products at a Den-Mat
Facility), in which case Remedent shall pay to Den-Mat any cost incurred by
Den-Mat as a result of obtaining such Products from an alternative supply or
manufacturing such Products directly in excess of the purchase price provided in
this Agreement (inclusive of any discounts and set-offs available on the
purchase price for such Products provided in this Agreement) and the amount of
Products so acquired or manufactured by Den-Mat shall be counted towards any
minimum purchase amounts under Section 7.1.1 and 7.2.1, as applicable.  Such
right shall be in addition to, and not as an alternative to, any other rights of
Den-Mat arising from a breach of this Agreement by Remedent.  Remedent shall
have the right to reject orders by Den-Mat that are for products in excess of
Den-Mat’s minimum purchase requirements or purchase rights, as described in
Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2.
 
16

--------------------------------------------------------------------------------


 
8.2           Changes to Orders. Den-Mat may modify or cancel any order by
delivering to Remedent a notice describing such modification or
cancellation.  In such event, in lieu of the purchase price for the Products
subject to such order Den-Mat shall pay to Remedent: (a) with respect to a
cancelled order, the cost incurred by Remedent in connection with such order
prior to delivery of the notice of cancellation (but not more than the price for
such Product under Section 7) and (b) with respect to a modified order, the
purchase price for the modified Product plus the additional cost, if any,
incurred by Remedent in connection with the completion of such order as so
modified.
 
8.3           Shipping; Title and Risk of Loss. All Products subject to each
order shall be delivered to Den-Mat or the Person designated as the recipient
in such order at the shipping address specified in such order, F.O.B. Remedent’s
warehouse or manufacturing facility from which such Products are
shipped. Remedent will be responsible for arranging all transportation of
Products and shall insure all Products in a commercially reasonable
manner.  Title to, and risk of loss of, the Products will pass to Den-Mat upon
receipt of the Product by Den-Mat or the Person at the shipping address
designated in the related order.  Remedent shall be responsible for all freight,
insurance, and shipping costs and duties, except Den-Mat shall be responsible
for customs duties.
 
8.4           Invoicing and Payment. Upon delivery and acceptance of Products,
Remedent may submit to Den-Mat an invoice for those Products consistent with
Sections 7, 8 and the other provisions of this Agreement.  Den-Mat shall pay
each proper invoice within [***] days after Den-Mat’s receipt of such
invoice.   
 
8.5           Inventory. Remedent shall be responsible for maintaining
sufficient inventory of the Products and raw materials to fulfill Den-Mat’s
orders for the minimum purchase requirements or Den-Mat’s purchase rights, as
described in Sections 7.1.1, 7.1.2, 7.2.1 and 7.2.2.   If Den-Mat provides
Remedent a written forecast of orders that Den-Mat expects to place with
Remedent (for Products in excess of Den-Mat’s minimum purchase requirements and
purchase rights), Remedent shall use commercially reasonable efforts to maintain
sufficient inventory of Products to fulfill such orders for Den-Mat.  Remedent
shall bear all costs and losses associated with the inventory of any Products,
including inventory shrink, obsolescence, aged inventory, damage, and Products
not sold to Den-Mat or another Person.
 
8.6           Acceptance and Return of Products. Den-Mat shall, within a
reasonable time after the receipt of each shipment of Products and receipt of
all necessary documentation associated with each shipment (but in no event later
than seven (7) days after receipt of such shipment), inspect the Products and,
after such inspection, (a) accept the shipment as a whole (as to quantity and
obvious damage of Products only), (b) reject the shipment as a whole or (c)
reject the Non-Conforming Products and accept the rest; provided, however, that
any acceptance by Den-Mat in accordance with clause (a) or clause (c) shall not
preclude any warranty claims by Den-Mat.  In rejecting any shipments either in
whole or in part, Den-Mat shall notify Remedent in writing of the reason for the
rejection and, at Remedent’s expense (including costs of shipment) return the
Non-Conforming Products to Remedent for confirmation of the defect.  With
respect to any Non-Conforming Products, Den-Mat may, at its option, (i) return
such Non-Conforming Product to Remedent at Remedent’s expense (including costs
of shipment) for repair or replacement (at Remedent’s expense) or (ii) cancel
the order and manufacture a replacement Product.  If Den-Mat elects to
manufacture a replacement Product, it shall credit against any amounts otherwise
payable under this Agreement an amount equal to the price of such Product (and
without having any obligation to pay Remedent for the Non-Conforming Product).
 
17

--------------------------------------------------------------------------------


 
8.7            Production and Quality; Record. All Products manufactured, sold
and delivered to Den-Mat by Remedent under this Agreement shall conform to the
manufacturing standards and quality requirements described on Schedule
8.7.  Remedent shall maintain all Product quality records in accordance with
applicable laws and regulatory requirements, including those related to medical
devices, as applicable, related to the manufacture of the Products, and will
make such records available to Den-Mat upon reasonable advance request for
review and audit.  As soon as practical after the date of this Agreement,
Remedent shall obtain, and shall thereafter maintain, the certifications set
forth on Schedule 8.7, and shall provide such evidence of such certifications as
Den-Mat may from time to time reasonably request.
 
8.8            Inspection and Oversight by Den-Mat. At any time and from time to
time, Den-Mat shall have the right to send one or more of its authorized
representatives to inspect, during regular business hours, the manufacturing and
warehouse facilities of Remedent used to manufacture, package and store
Products.  Upon the request of Den-Mat, employees of Den-Mat shall be provided
with access to the facility in [***] operated by Soca Networks Pte. Ltd., and at
each other facility of Remedent as Den-Mat may from time to time request, to
facilitate quality control and inspection of Products prior to shipment, and
Remedent will provide such employees with office space, furniture and
communications / computer facilities sufficient for them to achieve such
purposes, at Den-Mat’s sole cost and expense.  As reasonably as practical after
the commencement of the Guaranty Period, Den-Mat shall commence quality control
inspections in the [***] facility.
 
8.9            Inspection and Oversight by Remedent. At any time and from time
to time, Remedent shall have the right to send one or more of its authorized
representatives to inspect, during regular business hours, the manufacturing and
warehouse facilities of Den-Mat used to manufacture, package and store
Products.  
 
9.              Enforcement of Rights.  
 
9.1            Distribution Agreements. From and after the Effective Date,
Remedent shall use its best efforts to enforce each distribution agreement
related to any of the Products in the Excluded Markets and in the China Market
to the fullest extent provided therein, except in each case, with the prior
written consent of Den-Mat.  Without limitation to the preceding sentence,
Remedent shall not agree to or acquiesce in any amendment, waiver or forbearance
of any provision of any such distribution agreement, grant any extension of any
such distribution agreement or fail to enforce any right of termination arising
from a breach thereof, without, in each case, the prior written consent of
Den-Mat.  During the Exclusivity Period, without the prior written consent of
Den-Mat, Remedent shall not enter into any new distribution agreements, whether
with an existing distributor or a new distributor, with respect to any of the
Products or which would preclude the sale of Products by Den-Mat.
 
18

--------------------------------------------------------------------------------


 
9.2             Intellectual Property.  
 
9.2.1              From and after the date of this Agreement, Remedent, at its
sole discretion, in addition to its obligations under Section 3.5.1, shall
maintain all of its Intellectual Property related to the Products and enforce
all of its rights to protect against any infringing or unauthorized use of such
Intellectual Property by any Person, except in each case, with the prior written
consent of Den-Mat.  Without limitation to the preceding sentence, (a) Remedent
shall, at its sole discretion, pay all renewal and maintenance fees on their
trademarks, patents and other Intellectual Property related to the Products, (b)
Remedent shall not acquiesce in any infringement by any Person of such
Intellectual Property, nor shall it waive or forbear the exercise of its rights
with respect to any such infringement, without, in each case, the prior written
consent of Den-Mat and (c) Remedent shall not agree to or acquiesce in any
amendment, waiver or forbearance of any provision of any license or other grant
by it of any interest in any such Intellectual Property or fail to enforce any
right of termination arising from a breach thereof, without, in each case,
obtaining the prior written consent of Den-Mat.  In the event Remedent fails to
take any such action reasonably requested by Den-Mat referred to in this Section
9.2.1, Den-Mat may take such action, and Remedent hereby authorizes Den-Mat to
take any such action in its name.  If Remedent requests the assistance of
Den-Mat in connection with the taking of any actions by Remedent under this
Section 9.2.1, then Den-Mat shall be entitled to recoup its fees and expenses
related thereto either from any recovery obtained by Remedent (after Remedent
has recouped its own costs and expenses related thereto) or by off-set against
its payment obligations to Remedent under this Agreement.  In addition, if
Den-Mat commences an action in accordance with this Section 9.2.1 involving the
commencement or threatened commencement of an action involving an infringement
of the Intellectual Property of Remedent related to the Products, and Den-Mat is
successful on such claims, then the amount payable by the infringing party shall
be applied: first, to pay any fees and expenses incurred by Den-Mat in
connection with such action, next to pay any fees and expenses incurred by
Remedent in connection with such action at the request of Den-Mat and, finally,
any excess shall be allocated [***] to Den-Mat and [***] to Remedent.
 
9.2.2              Remedent agrees that, during the Exclusivity Period, in no
case, under bankruptcy or otherwise, shall it assign or license any of the
Intellectual Property related to the Products or dispose of any interest therein
to a Person who is a direct competitor of Den-Mat or to any successor or assign
of any such Person; provided, however, Remedent may license such Intellectual
Property to any distributor of the Products as of the Effective Date for use in
the B2C Market as defined in this Agreement, the Excluded Markets and the China
Market if such license does not breach any other provision of this Agreement.
 
9.2.3              Remedent acknowledges that this Agreement is an executory
contract that would be subject to the provisions of section 365(n) of the U.S.
Bankruptcy Code if in the future an involuntary or voluntary proceeding shall
have been instituted in a court having jurisdiction seeking a decree or order
for relief in respect of Remedent under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of Remedent or for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and further acknowledges that failure
to perform continuing obligations under this Agreement would constitute material
breach of this Agreement.  Remedent believes that the royalty payments set forth
in this Agreement are distinct from and separate from payments made in this
Agreement for other services.  Remedent agrees that Den-Mat may assume or retain
the licenses granted under this Agreement if any such proceeding has been
instituted, regardless of whether the underlying license is interpreted to
prohibit or restrict assignment in any manner, provided that Den-Mat continues
to timely make the royalty payments under this Agreement.
 
19

--------------------------------------------------------------------------------


 
10.              Training and Support; Delivery of Customer Information.  
 
10.1            Manuals and Information.  As promptly as practical after
execution and delivery of this Agreement, Remedent shall deliver to Den-Mat
information, materials, manuals and other technical documents of Remedent
sufficient to enable Den-Mat to manufacture, market, distribute, license and
sell Products contemplated by this Agreement.  
 
10.2            Manufacturing. Remedent shall dedicate sufficient resources, at
its own expense, to train Den-Mat and its employees in connection with GlamSmile
Technology and Processes, the manufacturing of Products and the establishment of
manufacturing facilities for the Products.  Schedule 10.2 sets forth the time
and scope of the services to be provided by Remedent. Any training with respect
to manufacturing beyond the term and scope set forth in Schedule 10.2 (or, for
the avoidance of doubt, Schedule 10.3) shall be at Den-Mat’s expense.  
 
10.3            Marketing and Sales Assistance.  
 
10.3.1              If Remedent is contacted by any Person seeking to acquire
Products in the Territory, Remedent shall refer such sales lead promptly to
Den-Mat.
 
10.3.2              In addition, Remedent shall provide such commercial and
technical assistance to Den-Mat, as Den-Mat may reasonably request in connection
with the marketing, distribution and sale by Den-Mat of Products under this
Agreement.  Remedent shall train the appropriate employees of Den-Mat in
marketing the Products.  At least one (1) time during each calendar year during
the Guaranty Period, qualified employees of Remedent shall meet with
representatives of Den-Mat, at Remedent’s expense and at such location as
Den-Mat may designate, to assist in technical training, sales and/or important
customer meetings.  In addition, Remedent shall use all commercially reasonable
efforts to cause the individuals specified on Schedule 10.3.2 to provide sales
and marketing training, education of Den-Mat’s sales and marketing force and
customers and other services related to sales and marketing as Den-Mat may
reasonably request from the Effective Date through at least January 1, 2009, at
no cost or expense to Den-Mat.  If any of such persons ceases to be an employee
of or consultant to Glamtech-USA, Inc. or Remedent during such period, Remedent
shall use its commercially reasonable efforts to cause a replacement for such
individual, as Remedent and Den-Mat may agree, to provide such services to
Den-Mat.  Any training and support with respect to marketing and sales
assistance and training beyond the scope set forth in this Section 10.3.2 (or,
for the avoidance of doubt, Section 10.2) shall be at Den-Mat’s expense.
 
20

--------------------------------------------------------------------------------


 
10.3.3              Remedent shall develop and implement a marketing program
with respect to the Products and the commencement of Den-Mat’s distribution of
the Products in the Territory, which program shall be subject to the prior
approval of Den-Mat, such consent not to be unreasonably withheld.  Such
marketing program shall be consistent with, and Remedent shall make all payments
as and when due in accordance with, the budget and timeline set forth in
Schedule 10.3.3, subject to such modifications as Remedent and Den-Mat may
mutually agree.  No provision of this Section 10.3.3 shall require Remedent to
make expenditures in excess of [***] with respect to the marketing program for
Products and the commencement of Den-Mat's distribution of the Products in the
Territory. Remedent shall consult with Den-Mat and give due consideration to
Den-Mat's views regarding such marketing program from time to time as Den-Mat
may reasonably request.
 
10.4            Customer Information. On the Effective Date, Remedent shall
deliver to Den-Mat a list of all of its customers for Products in the Territory
and all related records of such customers, a list of all open orders and a list
of all active customer activities unless, and then only to the extent,
prohibited by applicable law.  Similarly on each date an Excluded Market or the
China Market becomes part of the Territory under this Agreement, Remedent shall
deliver to Den-Mat a list of all of its customers for Products in the Excluded
Market or the China Market, as the case may be, that is becoming part of the
Territory and all related records of such customers, a list of all open orders
and a list of all active customer activities unless, and then only to the extent
(a) prohibited by applicable law or (b) prohibited by confidentiality
obligations in the related distribution agreement.  All such open orders will
become orders of Den-Mat, for which Den-Mat will assume collection obligations
and for which a royalty (if any) will be payable to Remedent pursuant to Section
6.  
 
10.5            Executive Support. At least once per calendar quarter Nicholas
Teti and Stephen Ziskind of Den-Mat and Guy De Vreese of Remedent, or the
successors to their respective positions, shall meet in a mutually agreed upon
location to discuss business and marketing issues related to the Products and
the relationship between Remedent and Den-Mat.
 
10.6            Advertising. Remedent shall not mail, publish or broadcast any
advertisement or other promotional materials related to the Products unless
either: (a) such advertisement or other promotional materials are mailed,
published and broadcast solely within one or more territories in which Den-Mat
does not have sole and exclusive distribution rights with respect to the
Products (and it is not expected that such advertisement or other promotional
materials will be redistributed outside of such territories) or (b) Den-Mat has
given its prior written approval to such advertisement or other promotion;
provided, however, Remedent or its distributors or subcontractors shall have a
right to mail, publish, or broadcast any advertisement or other promotional
materials in the Excluded Markets and in the China Market (including the right
to promote the product via the world wide web).  Remedent shall cooperate with
Den-Mat, at Remedent’s own expense and in such manner as Den-Mat may reasonably
request, to either (a) continue to maintain the GlamSmile web site and to make
such changes therein as Den-Mat may from time to time request or (b) transfer to
Den-Mat all of Remedent’s right, title and interest in and to such web site and
the right to maintain and modify such web site.  
 
10.7            Regulatory Matters. Den-Mat shall be responsible for obtaining
all regulatory approvals required for it to act as a distributor of the Products
in each jurisdiction where the nature of its activities requires such approval
to be obtained.  Remedent shall be responsible for obtaining all regulatory
approval required for it to manufacture the Products in each jurisdiction where
such approval is required to be obtained.  Each of Remedent and Den-Mat shall
provide to the other, upon reasonable request, materials in their respective
possession and access to their respective employees, in each case that the
requesting Party reasonably determines to be relevant to any regulatory approval
sought or required to be obtained by it with respect to the manufacture,
distribution, marketing or sale of the Products.
 
21

--------------------------------------------------------------------------------


 
11.             Change of Control.
 
11.1            Option to Receive Exit Fee. If a Change of Control of Den-Mat is
consummated prior to the end of the Exclusivity Period, Den-Mat or the Person
acquiring control of Den-Mat will give notice to Remedent, promptly (and in any
event within thirty (30) days) after the occurrence of such Change of Control (a
“Change of Control Notice”), which Change of Control Notice shall state a Change
of Control has occurred, state the amount of the Exit Fee that would be payable
in connection with such Change of Control, if any, and further state whether
Den-Mat (or such Person) desires to terminate the Agreement.  If such Change of
Control Notice does not state Den-Mat (or such Person) desires to terminate this
Agreement, then within fifteen (15) days after receipt of the Change of Control
Notice, Remedent shall deliver a notice to Den-Mat either (a) electing to
receive an exit fee (the “Exit Fee”) as described in this Section 11.1 or (b)
electing to continue this Agreement in accordance with its other terms.  If
Remedent does not notify Den-Mat that Remedent elects to receive the Exit Fee
during such fifteen (15) day period, Remedent shall be deemed to have waived its
right to receive the Exit Fee.  If Remedent delivers a notice to Den-Mat during
such fifteen (15) day period that it elects to receive the Exit Fee, then
Den-Mat shall pay the Exit Fee to Remedent as provided in Section 11.2.  The
provisions of this Section 11 will only apply to the first Change of Control
consummated after the Effective Date.  If the Change of Control Notice states
that Den-Mat (or such Person) desires to terminate this Agreement, such notice
shall be deemed a notice of termination pursuant to Sections 13.3 and 7.5.1.,
but shall not relieve Den-Mat of its financial obligations to make the minimum
payments it is required to make to Remedent during any unexpired Guaranty
Period.
 
11.2            Calculation of Exit Fee.  
 
11.2.1              Subject to Section 11.2.3, if a Change of Control is
consummated during the Guaranty Period and on or before the second anniversary
of the commencement of the Guaranty Period, the Exit Fee shall equal [***].
 
11.2.2              Subject to Section 11.2.3, if a Change of Control is
consummated after the second anniversary of the commencement of the Guaranty
Period and prior to the termination of the Exclusivity Period, the Exit Fee
shall equal [***].
 
11.2.3                 If a Change of Control is pursuant to clause (i) or (ii)
of the definition of a Change of Control and  involves less than all of the
ownership interests of DLJ Merchant Banking Partners and its Affiliates, the
Exit Fee calculated pursuant to Section 11.2.1 or 11.2.2, as the case may be,
shall be reduced by multiplying the amount calculated pursuant to Section 11.2.1
or 11.2.2, as the case may be, by the fraction whose numerator is the percentage
of the ownership interests of DLJ Merchant Banking Partners and its Affiliates
being transferred in such Change of Control and whose denominator is one hundred
percent (100%).
 
22

--------------------------------------------------------------------------------


 
11.2.4              If Remedent delivers a notice electing to receive an Exit
Fee pursuant to Section 11.1, such Exit Fee shall be payable by Den-Mat within
ten (10) Business Days after receipt of such notice from Remedent.  The Exit Fee
shall be paid to Remedent, at the option of Den-Mat, either in cash or in the
same form or forms of consideration as Den-Mat or its equity holders received in
such Change of Control transaction (and if Den-Mat elects this option and more
than one form of consideration was received by Den-Mat or its equity holders in
such Change of Control transaction, the Exit Fee shall be paid to Remedent in
such forms of consideration in the same relative proportion as was paid to
Den-Mat or its equity holders).
 
11.3            Effect of Payment of Exit Fee.  
 
11.3.1              Royalties Terminate.  If the Exit Fee is paid to Remedent,
(a) the obligation to pay amounts to Remedent pursuant to Section 6.3 or 6.4
shall terminate effective as of the effective date of such Change of Control,
(b) the price per Unit/Tooth pursuant to Section 7.1.4 shall be reduced by [***]
per Unit/Tooth effective as of the date of such Change of Control and (c) the
amount of any payments from Den-Mat to Remedent pursuant to Section 6.3 or 6.4
made after the effective date of such Change of Control and [***] per Unit/Tooth
purchased by Den-Mat pursuant to Section 7.1 after the effective date of such
Change of Control shall either be offset against the payment by Den-Mat of the
Exit Fee or directly refunded by Remedent to Den-Mat concurrently with payment
of the Exit Fee.  Payment of the Exit Fee, however, shall not terminate the
Guaranty Period.
 
11.3.2                 Royalty-Free License.  If the Person or Persons who
acquire control of Den-Mat in the Change of Control transaction with respect to
which the Exit Fee is paid desire to manufacture, market, distribute, license
and sell the Products other than through Den-Mat and its sublicenses and
subcontractors, Remedent shall grant to Den-Mat or to such Person or Persons, as
the case may be, a royalty-free license equivalent to those granted in Sections
2, 3 and 4 of this Agreement (reflecting no payments pursuant to Sections 6.3
and 6.4 and a reduction in the price per Unit/Tooth under Section 7.1.4 of [***]
per Unit/Tooth) in exchange for the Exit Fee, except for purchases pursuant to
Section 7.1.3, which shall be at mutually agreed upon prices.
 
12.             Payment Terms, Taxes and Audits.
 
12.1            Payment.
 
 All payments due under this Agreement to Remedent shall be made by bank wire
transfer in immediately available funds to the account of Remedent designated on
Schedule 12.1 or such other account designated by notice from Remedent to
Den-Mat from time to time.  All payments hereunder shall be in the legal
currency of the United States of America, and all references to “$” or “Dollars”
shall refer to United States dollars.  If any currency conversion shall be
required in connection with the calculation of amounts payable hereunder, such
conversion shall be made in a manner consistent with Den-Mat’s normal practices
used to prepare its audited financial statements for external reporting
purposes; provided that such practices use a widely accepted source of published
exchange rates.  Any payment under this Agreement shall be due on such date as
specified in this Agreement and, in the event that such date is not a Business
Day, then the next succeeding Business Day.  
 
12.2            Taxes.  
 
12.2.1              Den-Mat.  Den-Mat shall be responsible for all taxes,
duties, tariffs and/or license fees (“Taxes”)  imposed with respect to (a) the
Products after title and possession transfer to Den-Mat, (b) Den-Mat’s
marketing, distribution and sales of Products and (c) Den-Mat’s performance of
its obligations under this Agreement, and Den-Mat shall pay all such Taxes in
accordance with the regulations of any applicable taxing authority and
applicable law
 
23

--------------------------------------------------------------------------------


 
12.2.2              Remedent.  Remedent shall be responsible for all Taxes
imposed upon it with respect to (a) the Products and related raw materials
before title and possession transfer to Den-Mat, (b) Remedent’s manufacture and
sale of Products and (c) Remedent’s performance of its obligations under this
Agreement, and Remedent shall pay all such Taxes for which it is responsible in
accordance with the regulations of any applicable taxing authority and
applicable law.
 
12.3            Audit Rights.
 
12.3.1              Audit by Remedent.  Upon not less than sixty (60) days’
prior written notice to Den-Mat, Remedent shall have the right, at its expense,
to have an internationally recognized independent public accounting firm which
is reasonably acceptable to Den-Mat examine during normal business hours the
books and records of Den-Mat and its Affiliates to the extent necessary to
verify the accuracy of any amount paid to Remedent under this Agreement;
provided, however, that (a) such examinations shall not be conducted more
frequently than annually, (b) no such examination may be of a period previously
examined and (c) such firm executes and delivers to Den-Mat and its Affiliates
prior to any such examination a written agreement in form and substance
reasonably acceptable to Den-Mat pursuant to which such firm agrees to disclose
to Remedent only the final results of such examination and not the information
(including resale price lists and actual resale prices), books, records,
workpapers or materials used to determine such final results. Den-Mat shall
retain its books and records necessary to verify such royalty amounts for a
period of not less than three (3) years.  Any examination of Den-Mat’s books,
records and royalty calculations under this Section 12.3 shall be at Remedent’s
expense; provided, however, that if it is determined that the payment of
royalties by Den-Mat with respect to any period reviewed by Remedent is
understated by [***] or more, Den-Mat shall reimburse to Remedent the costs of
such examination.
 
12.3.2              Audit by Den-Mat.  Upon not less than sixty (60) days’ prior
written notice to Remedent, Den-Mat shall have the right, at its expense, to
have an internationally recognized independent public accounting firm which is
reasonably acceptable to Remedent examine during normal business hours the books
and records of Remedent and its Affiliates to the extent necessary to verify the
accuracy of any amount paid to Den-Mat under this Agreement; provided, however,
that (a) such examinations shall not be conducted more frequently than annually,
(b) no such examination may be of a period previously examined and (c) such firm
executes and delivers to Remedent and its Affiliates prior to any such
examination a written agreement in form and substance reasonably acceptable to
Remedent pursuant to which such firm agrees to disclose to Den-Mat only the
final results of such examination and not the information (including resale
price lists and actual resale prices), books, records, workpapers or materials
used to determine such final results. Remedent shall retain its books and
records necessary to verify such royalty amounts for a period of not less than
three (3) years.  Any examination of Remedent’s books, records and royalty
calculations under this Section 12.3 shall be at Den-Mat’s expense; provided,
however, that if it is determined that the payment of royalties by Remedent with
respect to any period reviewed by Den-Mat is understated by [***] or more,
Remedent shall reimburse to Den-Mat the costs of such examination.
 
24

--------------------------------------------------------------------------------


 
13.             Term and Termination.
 
13.1            Term.  This Agreement shall remain in effect unless and until
terminated as set forth in this Section 13.
 
13.2            Termination for Cause.  
 
13.2.1              By Remedent.  This Agreement may be terminated by Remedent:
(a) at any time upon thirty (30) days’ prior written notice to Den-Mat in the
event Den-Mat materially breaches any of its obligations under this Agreement
and fails to cure such breach within such thirty (30) day period (or ten (10)
days for an undisputed payment obligation); (b) immediately upon notice of
termination to Den-Mat if an involuntary or voluntary proceeding shall have been
instituted in a court having jurisdiction seeking a decree or order for relief
in respect of Den-Mat under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Den-Mat, or for any substantial part of its property, or for the winding-up or
liquidation of its affairs, or Den-Mat fails generally to pay its debts as they
become due, or takes any corporate action in furtherance of any of the
foregoing; or (c) immediately upon notice of termination to Den-Mat if Den-Mat
breaches its payment obligation under Section 6.1.1.
 
13.2.2              By Den-Mat.  This Agreement may be terminated by Den-Mat:
(a) at any time upon thirty (30) days’ prior written notice to Remedent (subject
to reduction under the circumstances described in Section 19.3) in the event of
Remedent  materially breaches any of its obligations under this Agreement and
fails to cure such breach within such thirty (30) day period; (b) immediately
upon notice of termination delivered to Remedent if an involuntary or voluntary
proceeding shall have been instituted in a court having jurisdiction seeking a
decree or order for relief in respect of Remedent under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or for
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Remedent, or for any substantial part of
its property, or for the winding-up or liquidation of its affairs, or Remedent
fails generally to pay its debts as they become due, or takes any corporate
action in furtherance of any of the foregoing, (c) immediately upon notice of
termination to Remedent if the Guaranty Period does not commence on or before
April 1, 2009, (d) immediately upon notice of termination to Remedent if (i)
during any two (2) contiguous thirty (30) day periods or (ii) in any three (3)
non-overlapping thirty (30) day periods in a period of 365 days, in each case
after the commencement of the Guaranty Period, more the [***] of Products
ordered by Den-Mat from Remedent in such thirty (30) day period are not
delivered to Den-Mat or the proper recipient thereof within the delivery periods
required by Section 8.1 (and for purposes of clarity, a Non-Conforming Product
shall be deemed not to have been delivered) or (e) immediately upon notice of
termination to Remedent if at any time after the commencement of the Guaranty
Period Remedent fails to deliver, or cause to be delivered, within thirty (30)
days after an order for Product is delivered to Remedent or Soca Networks Pte.
Ltd., the Product so ordered (and for purposes of this clause (e), a
Non-Conforming Product shall be deemed not to have been delivered (except that
with respect to any Non-Conforming Product only, such thirty (30) day period
shall be extended by a number of days equal to the number of days, if any, that
(A) the period between the delivery date by Remedent or Soca Networks Pte. Ltd.
and the date Remedent or Soca Networks Pte. Ltd. is notified the product
delivered is a Non-Conforming Product exceeds (B) seven (7) days)).  As an
alternative to any such termination of this Agreement upon the occurrence of any
of the events described above in this Section 13.2, upon the occurrence of such
event Den-Mat may deliver a notice that it is terminating only its required
purchase obligations and Remedent’s required supply obligations under Section 7,
and thereafter this Agreement shall continue until terminated in accordance with
its terms except all such purchase and supply obligations shall be treated as
having been satisfied without the requirement for further action by the Parties.
 
25

--------------------------------------------------------------------------------


 
13.3             Termination for Convenience. Den-Mat may terminate this
Agreement, in its discretion, concurrently with its termination of the Guaranty
Period pursuant to Section 7.5.1 if Den-Mat’s notice of termination of the
Guaranty Period states it is also electing to terminate this Agreement.  After
the end of the Guaranty Period, either Party may terminate this Agreement, in
its discretion, for any reason upon not less than sixty (60) days’ prior written
notice to the other Party, which notice shall state the effective date of such
termination.  Such notice may be delivered before the end of the Guaranty Period
by Den-Mat, but if delivered before the end of the Guaranty Period, such
termination shall become effective upon the latest of (a) the date sixty (60)
days after delivery of such notice to Remedent, (b) the date of termination set
forth in such notice and (c) the end of the Guaranty Period.  
 
13.4             Sell-Off Period. Upon the expiration of this Agreement pursuant
to Section 13.3 or Section 19 or termination of this Agreement by Den-Mat in
accordance with Section 13.2.2 (but not upon a termination by Remedent in
accordance with Section 13.2.1), Den-Mat shall be permitted to consummate sales
in process (including the manufacture and sale to complete open orders), and
make sales of Products in transit or in its inventory as of the date of
expiration or termination for the duration of the Sell-Off Period.  Upon the
conclusion of the Sell-Off Period, Den-Mat shall promptly, but in no event later
than fifteen (15) days after the end of the Sell-Off Period, return to Remedent
all unsold Products and Remedent shall acquire such Products from Den-Mat at
Den-Mat’s cost for such Products.  If Remedent terminates this Agreement in
accordance with Section 13.2.1, it may request an inventory count from Den-Mat
and access for a physical inspection of the Products, and Den-Mat will provide
such access and inventory count promptly (and in any event within ten (10)
Business Days) after receiving such request.  Within ten (10) Business Days
after receiving such inventory count, Remedent shall deliver a notice to Den-Mat
electing either to permit Den-Mat to continue to sell Products during the
Sell-Off Period or electing to acquire all such Products then held by Den-Mat at
Den-Mat’s cost.  If Remedent exercises the Sell-Off option, then upon conclusion
of the Sell-Off Period Den-Mat shall promptly, and in no event later than
fifteen (15) days after the end of the Sell-Off Period, return to Remedent all
unsold Products manufactured by Remedent and Remedent shall acquire such
Products from Den-Mat at Den-Mat’s cost.
 
13.5             Survival. The provisions of Sections 1, 12.2, 12.3, 13.4, 13.5,
17, 18 and 20 shall survive any termination of this Agreement, and termination
of this Agreement shall not release any Party from liability to the other
Parties for any breach of this Agreement occurring or arising prior to such
termination.
 
26

--------------------------------------------------------------------------------


 
14.              Representations and Warranties.
 
14.1            Representations and Warranties of Remedent.  As of the Effective
Date, Remedent represents and warrants to Den-Mat as follows:
 
14.1.1              Organization.  Remedent Nevada is a duly organized
corporation, validly existing and in good standing under the laws of the State
of Nevada and has the corporate power and authority to conduct its business as
it is currently conducted by it and to own, operate and lease its
assets.  Remedent Belgium is a duly organized corporation, validly existing and
in good standing under the laws of Belgium and has the corporate power and
authority to conduct its business as it is currently conducted by it and to own,
operate and lease its assets.  Each of Remedent Nevada and Remedent Belgium is
duly licensed or qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which it is required to be so licensed or
qualified, except where the failure to be so qualified would not have a material
adverse effect on Remedent Nevada, Remedent Belgium, their respective businesses
or their collective ability to fulfill their obligations under this Agreement.
 
14.1.2              Authorization.  Each of Remedent Nevada and Remedent Belgium
has all required power and authority to enter into this Agreement and the other
agreements, documents and instruments contemplated by this Agreement to which it
will be a party (collectively, the “Remedent Transaction Documents”), to perform
their respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including the appointments and
grants set forth in this Agreement.  The execution and delivery of this
Agreement and the other Remedent Transaction Documents to which either Remedent
Nevada or Remedent Belgium is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by directors and, to
the extent required by applicable law or otherwise, by stockholders entitled to
vote thereon of Remedent Nevada or Remedent Belgium, as applicable, and no other
corporate action or approval by Remedent Nevada or Remedent Belgium, as
applicable, is necessary for the execution, delivery or performance of this
Agreement or such other Remedent Transaction Documents by Remedent Nevada or
Remedent Belgium, as applicable.  This Agreement has been, and each of the other
Remedent Transaction Documents to which Remedent Nevada or Remedent Belgium is a
party will be when executed and delivered in accordance with the terms and
conditions hereof, duly executed and delivered by Remedent Nevada or Remedent
Belgium, as applicable, and this Agreement is, and each of the other Remedent
Transaction Documents to which Remedent Nevada or Remedent Belgium, as
applicable, is a party will be when executed and delivered in accordance with
the terms and conditions hereof, a valid and binding obligation of Remedent
Nevada or Remedent Belgium, as applicable, enforceable against Remedent Nevada
or Remedent Belgium, as the case may be, in accordance with each of its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally and (ii) general principles
of equity (whether considered in an action in equity or at law).
 
27

--------------------------------------------------------------------------------


 
14.1.3              Compliance with Laws.  Neither Remedent Nevada nor Remedent
Belgium is in violation of any applicable Law which would reasonably be expected
to have a material adverse impact on its business, its assets or its ability to
fulfill its obligations under this Agreement.  Neither Remedent Nevada nor
Remedent Belgium has received any written or, to the Knowledge of Remedent, oral
notice from any Governmental Authority to the effect that either Remedent Nevada
or Remedent Belgium is not in compliance with any applicable Law.  To the
Knowledge of Remedent, no investigation, review or other Proceeding by any
Governmental Authority with respect to either of Remedent Nevada or Remedent
Belgium in relation to any actual or alleged violation of Law is pending or, to
the Knowledge of Remedent, threatened, nor has either Remedent Nevada or
Remedent Belgium received any written or, to the Knowledge of Remedent, oral
notice from any Governmental Authority indicating an intention to conduct any
such investigation, review or other Proceeding.  None of Remedent Nevada,
Remedent Belgium, any of their respective assets or properties, or any of their
respective directors, officers or stockholders in their capacities as such, is a
party to any consent decree, Order or similar restriction that restricts the
conduct of business by Remedent Nevada or Remedent Belgium or which would
otherwise reasonably be expected to have a material adverse impact on the
ability of Remedent Nevada or Remedent Belgium to conduct their respective
businesses.
 
14.1.4                 No Conflicts; Consents.  Neither the execution and
delivery of this Agreement or the other Remedent Transaction Documents by
Remedent Nevada or Remedent Belgium, nor the consummation by them of the
transactions contemplated hereby and thereby, nor the fulfillment by Remedent
Nevada and Remedent Belgium of any of the terms and conditions hereof and
thereof will: (a) violate any applicable Law or any Order applicable to Remedent
Nevada or Remedent Belgium or any of their respective assets or properties; or
(b) conflict with, violate, result in a breach of, constitute a default under or
create an event that, with or without the giving of notice or the lapse of time
or both, will result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or result in the loss of a benefit, or
require any notice under any agreement, contract, lease, license, permit,
instrument or other arrangement to which it is a party or by which it is bound
or to which any of its assets is subject (or result in the imposition of any
lien upon any of its assets).  No notice to or consent of or with any
Governmental Authority, or other Person, is required to be obtained by Remedent
Belgium or Remedent Nevada in connection with its execution and delivery of this
Agreement or the performance of its obligations hereunder.
 
14.1.5              Capitalization; Subsidiaries.  The authorized capital stock
of Remedent Nevada consists of fifty million (50,000,000) shares of common
stock, par value $0.001 per share (the “Common Stock”), of which an aggregate of
eighteen million, nine hundred ninety-five thousand, nine hundred sixty-nine
(18,995,969) shares are issued and outstanding, and ten million (10,000,000)
shares of preferred stock, par value $0.001 per share, of which none are issued
and outstanding.  All of the issued and outstanding shares of capital stock of
Remedent Nevada have been duly authorized and validly issued and are fully paid
and nonassessable and none of them were issued in violation of any pre-emptive
rights, rights of first offer or first refusal or similar rights, or in
violation of the Securities Act or any other applicable securities law.  Except
as set forth on Schedule 14.1.5, there are no outstanding options, warrants or
other rights of any kind to acquire (including securities exercisable or
exchangeable for or convertible into) any shares of capital stock of Remedent
Nevada or securities convertible into or exchangeable or exercisable for any
shares of capital stock of Remedent Nevada created by or on behalf of Remedent
Nevada, and Schedule 14.1.5 sets forth the exercise, conversion or exchange
price of each of the foregoing. The issue of the Warrant under this Agreement
and the issue of any securities in connection with the acquisition of
Glamtech-USA, Inc. by Remedent, pursuant to the Rescission Agreement between
Remedent Nevada, Remedent Belgium and Glamtech-USA, Inc. and the Stock Purchase
Agreements between Remedent Nevada and each of Doug Cox and Kourosh Tahmasebi,
respectively, will not result in any adjustment to any such exercise, conversion
or exchange price.  Remedent Belgium is a wholly-owned subsidiary of Remedent
Nevada.  Except as set forth on Schedule 14.1.5, Remedent Nevada has no direct
or indirect subsidiaries, and Remedent Nevada does not own any capital stock of,
or other equity interests in, any other Person.
 
28

--------------------------------------------------------------------------------


 
14.1.6              Remedent Intellectual Property.  Schedule 14.1.6 lists each
patent, registered trademark, design mark, service mark and trade name,
registered copyright and domain name, and each application for any of the
foregoing, that is included among the Intellectual Property  owned by or
licensed to Remedent related to the Products.  Except as set forth in Schedule
14.1.6, (a) Remedent has all right, title and interest in and to the
Intellectual Property related to the Products owned by it, free and clear of all
liens or other encumbrances; (b) there is no claim or notice of infringement of
the Intellectual Property rights of any other Person pending or threatened in
writing within the two (2) year period preceding the date hereof, against
Remedent relating to the operation of Remedent’s business; (c) each material
item of Intellectual Property related to the Products owned by Remedent is
valid, subsisting, in full force and effect, has not been abandoned or passed
into public domain, and all necessary registration, maintenance and renewal
documentation and fees in connection with such Intellectual Property of Remedent
have been timely filed with the appropriate authorities and paid; (d) to the
Knowledge of Remedent, each material item of Intellectual Property related to
the Products licensed to and used by Remedent is valid, subsisting, in full
force and effect, has not been abandoned or passed into public domain, and all
necessary registration, maintenance and renewal documentation and fees in
connection with such Intellectual Property used by Remedent have been timely
filed with appropriate authorities and paid; (e) to the Knowledge of Remedent,
no Person is infringing or misappropriating the Intellectual Property of
Remedent except for such infringements or misappropriations that would not
reasonably be likely to have, individually or in the aggregate, a material
adverse effect on Remedent, its business or its ability to fulfill its
obligations under this Agreement; (f) no present or former employee of Remedent
has any proprietary, financial or other interest, direct or indirect, in any
material item of the Intellectual Property of Remedent; and (g) Remedent has
taken reasonable precautions to protect trade secrets constituting material
Intellectual Property owned or used by Remedent, including the execution of
appropriate agreements.  Use by Remedent of the Intellectual Property owned or
licensed by Remedent does not infringe, misappropriate or violate any
Intellectual Property rights of any Person.
 
14.1.7              Affiliate Transactions.  Except as set forth on Schedule
14.1.7 or on Remedent Nevada’s Form 10-KSB for the fiscal year ended March 31,
2008, no director or officer of Remedent, nor any member of any such person’s
immediate family nor any Affiliate of Remedent is a party to any transaction
with Remedent, including any contract: (a) providing for the furnishing of
services to or by, (b) providing for the rental of real or personal property to
or from, or (c) otherwise requiring payments to or from any such Person or any
Person in which any such Person has an interest as an equity holder, director,
officer, limited liability company manager or managing director (or functional
equivalents of the foregoing), trustee, member or partner.  No assets or
properties (whether tangible or intangible) of any of such Person is used by
Remedent in the conduct of its business.
 
29

--------------------------------------------------------------------------------


 
14.1.8              Significant Contracts. Schedule 14.1.8 contains a list of
all contracts, agreements, indentures, notes, bonds, loans, instruments, leases,
conditional sales contracts, mortgages, licenses, franchise agreements or
undertakings, commitments or arrangements to which Remedent is a party and that
are material to the operation of Remedent’s business, as a whole, which grant
any distribution rights related to any of the Products, the Remedent Veneer
Products or the Other Potential Products or which grant any Person any interest
in the Intellectual Property of Remedent or any of its Affiliates related to the
Products (collectively, the “Significant Contracts”).  True, correct and
complete copies of the Significant Contracts have been made available to Den-Mat
or its agents or representatives.  Except as set forth in Schedule 14.1.8: (a)
each Significant Contract is in full force and effect; (b) each Significant
Contract is a valid and binding obligation of Remedent thereto, enforceable
against Remedent and, to the Knowledge of Remedent, the other parties thereto,
in accordance with its terms and (c) no condition exists or event has occurred
which, with notice or lapse of time or both, would constitute a material breach,
violation or default by Remedent under any such Significant Contract, or, to the
Knowledge of Remedent, any other party thereto, or give Remedent or, to the
Knowledge of Remedent, any other party thereto, the right to exercise a remedy
under, or to accelerate the maturity or performance of, or to terminate or
modify, any Significant Contract.
 
14.1.9              Permits.  Schedule 14.1.9 sets forth an accurate and
complete list of all material Permits reasonably necessary for the operation of
Remedent’s business (collectively, the “Remedent Permits”).  Each of the
Remedent Permits is in full force and effect in all material respects, and
Remedent is not in violation of any of the terms, conditions and requirements of
the Remedent Permits, except for such violations that would not reasonably be
expected to, individually or in the aggregate, have a material adverse effect on
Remedent, its business or its ability to fulfill its obligations under this
Agreement.  Copies of all of the Remedent Permits have been made available to
Den-Mat, which copies are complete and accurate (in all material
respects).  There is no Proceeding pending or, to the Knowledge of Remedent,
threatened that: (a) questions or contests the validity of, or seeks the
revocation, nonrenewal or suspension of, any Remedent Permit or (b) seeks the
imposition of any material condition, administrative sanction, modification or
amendment with respect to any Remedent Permit.  No consents under any Remedent
Permit are required to be obtained in connection with the consummation of the
transactions contemplated by this Agreement.
 
14.1.10            Litigation.  Except as set forth in Schedule 14.1.10, there
is no Proceeding pending or, to the Knowledge of Remedent, threatened in writing
against Remedent that would reasonably be likely to have, individually or in the
aggregate, a material adverse effect on Remedent, its business or its ability to
fulfill its obligations under this Agreement.  Except as set forth in Schedule
14.1.10, Remedent is not subject to any unsatisfied Order entered in any
Proceeding.
 
14.1.11            Labor Matters.  Except as disclosed in Schedule 14.1.11: (a)
Remedent is not a party to any collective bargaining agreement; (b) there are no
strikes, work stoppages, slowdowns or lockouts pending or, to the Knowledge of
Remedent, threatened in writing, which involve the employees of Remedent; (c)
there are no arbitrations or grievances pending against Remedent; (d) to the
Knowledge of Remedent, there is no organizing activity involving the employees
of Remedent pending or threatened in writing by any labor union or group of
employees; and (e) there are no unfair labor practice charges, grievances or
complaints pending or, to the Knowledge of Remedent, threatened against Remedent
by or on behalf of any employee of Remedent.
 
30

--------------------------------------------------------------------------------


 
14.1.12            Product Liability.  There are no existing or threatened
product liability or other similar claims against either of Remedent Nevada or
Remedent Belgium for products or services of Remedent Nevada or Remedent
Belgium.  Neither Remedent Nevada nor Remedent Belgium has received any
statements, citations, decisions or orders by any Governmental Authority stating
that any Product manufactured, sold, shipped, designed, marketed, distributed or
otherwise introduced into the stream of commerce at any time by either or both
of Remedent Nevada and Remedent Belgium is defective or unsafe or fails to meet
any standards promulgated by any such Governmental Authority.  To the Knowledge
of Remedent, there are no material latent or overt design, manufacturing or
other defects in any Product.  All Products sold by Remedent in its business
comply in all material respects with all industry and trade association
standards and legal requirements, if any, applicable to such Products, including
consumer product, manufacturing, labeling, quality and safety laws of the United
States and each state in which the Products are sold and each other jurisdiction
(including foreign jurisdictions) in which the Products are sold.  
 
14.1.13            Insurance.  Remedent maintains adequate policies of insurance
to provide coverage to either or both of Remedent Nevada and Remedent Belgium,
their assets and their businesses, and all such policies (a) are currently
valid, outstanding and enforceable, (b) provide adequate coverage for the
business and assets of Remedent; and (c) are sufficient for compliance with all
applicable Laws and Significant Contracts; and neither Remedent Nevada nor
Remedent Belgium has received any written, or to the Knowledge of Remedent, oral
notice of cancellation, termination, non-renewal or reduction in or refusal of
coverage under any policy of insurance within the past three (3) years or other
indication that any insurance policy is no longer in full force and effect or
will not be renewed and no material dispute with any insurance carrier exists
with respect to the scope of any insurance coverage.
 
14.1.14            SEC Filings.  Since March 31, 2008, Remedent Nevada has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act (all of the foregoing filed prior to the date hereof and after March 31,
2008, and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”).  As of their respective dates, the SEC
Documents complied with the requirements of the Exchange Act or the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to Remedent Nevada, and none of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
14.1.15            Disclosure.  No representation, statement, or information
provided by or on behalf of either of Remedent Nevada or Remedent Belgium, which
is contained in this Agreement, any of the schedules to this Agreement or any of
the other Remedent Transaction Documents, contains or will contain any untrue
statement of a material fact or omits or will omit a material fact necessary to
make the information contained therein not misleading.  
 
31

--------------------------------------------------------------------------------


 
 
For purposes of this Section 14, it shall be assumed that the acquisition of
Glamtech-USA, Inc. by Remedent, pursuant to the Rescission Agreement between
Remedent Nevada, Remedent Belgium and Glamtech-USA, Inc. and the Stock Purchase
Agreements between Remedent Nevada and each of Doug Cox and Kourosh Tahmasebi,
respectively, has been consummated in accordance with the terms set forth in
such agreements.
 
14.2           Representations and Warranties of Den-Mat.    As of the Effective
Date, Den-Mat represents and warrants to Remedent as follows:
 
14.2.1         Organization.  Den-Mat is a duly organized limited liability
company, validly existing and in good standing under the laws of the State of
Delaware, and has the limited liability company power and authority to conduct
its business as it is currently conducted by it and to own, operate and lease
its assets.  Den-Mat is duly licensed or qualified to do business as a foreign
limit liability company and is in good standing (to the extent such concept is
applicable to it) in each jurisdiction in which it is required to be so licensed
or qualified, except where the failure to be so qualified would not have a
material adverse effect on Den-Mat, its business or its ability to fulfill its
obligations under this Agreement.
 
14.2.2         Authorization.  Den-Mat has all required power and authority to
enter into this Agreement and the other agreements, documents and instruments
contemplated by this Agreement to which it will be a party (collectively,
the “Den-Mat Transaction Documents”), to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the other Den-Mat
Transaction Documents to which Den-Mat is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by the
managers and members of Den-Mat entitled to vote thereon, and no other limited
liability company action or approval by Den-Mat is necessary for the execution,
delivery or performance of this Agreement or such other Den-Mat Transaction
Documents by Den-Mat.  This Agreement has been, and each of the other Den-Mat
Transaction Documents to which Den-Mat is a party will be when executed and
delivered in accordance with the terms and conditions hereof, duly executed and
delivered by Den-Mat, and this Agreement is, and each of the other Den-Mat
Transaction Documents to which Den-Mat is a party will be when executed and
delivered in accordance with the terms and conditions hereof, a valid and
binding obligation of Den-Mat, enforceable against it accordance with each of
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, relating to or limiting creditors’ rights generally and (ii) general
principles of equity (whether considered in an action in equity or at law).
 
14.2.3         Compliance with Laws.  Den-Mat is not in violation of any
applicable Law which would reasonably be expected to have a material adverse
impact on its business, its assets or its ability to fulfill its obligations
under this Agreement.  Den-Mat has not received any written or, to the Knowledge
of Den-Mat, oral notice from any Governmental Authority to the effect that
Den-Mat is not in compliance with any applicable Law.  To the Knowledge of
Den-Mat, no investigation, review or other Proceeding by any Governmental
Authority with respect to Den-Mat in relation to any actual or alleged violation
of Law is pending or, to the Knowledge of Den-Mat, threatened, nor has Den-Mat
received any written or, to the Knowledge of Den-Mat, oral notice from any
Governmental Authority indicating an intention to conduct any such
investigation, review or other Proceeding.  None of Den-Mat, any of its assets
or properties, or any of its directors, officers or stockholders in their
capacities as such, is a party to any consent decree, Order or similar
restriction that restricts the conduct of business by Den-Mat or which would
otherwise reasonably be expected to have a material adverse impact on the
ability of Den-Mat to conduct its business.

 
32

--------------------------------------------------------------------------------

 
 
14.2.4         No Conflicts; Consents.  Neither the execution and delivery of
this Agreement or the other Den-Mat Transaction Documents by Den-Mat, nor the
consummation by Den-Mat of the transactions contemplated hereby and thereby, nor
the fulfillment by Den-Mat of any of the terms and conditions hereof and thereof
will: (a) violate any applicable Law or any Order applicable to Den-Mat or any
of its assets or properties; or (b) conflict with, violate, result in a breach
of, constitute a default under or create an event that, with or without the
giving of notice or the lapse of time or both, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
result in the loss of a benefit, or require any notice under any agreement,
contract, lease, license, permit, instrument, or other arrangement to which it
is a party or by which it is bound or to which any of its assets is subject (or,
except as permitted by Section 20.4, result in the imposition of any lien upon
any of its assets).  No notice to or consent of or with any Governmental
Authority, or other Person, is required to be obtained by Den-Mat in connection
with Den-Mat’s execution and delivery of this Agreement or the performance of
its obligations hereunder, excluding notices given and consents obtained prior
to the date of this Agreement.
 
14.2.5         Litigation.  There is no Proceeding pending or, to the Knowledge
of Den-Mat, threatened in writing against Den-Mat that would reasonably be
likely to have, individually or in the aggregate, a material adverse effect on
Den-Mat, its business or its ability to fulfill its obligations under this
Agreement.  Den-Mat is not subject to any unsatisfied Order entered in any
Proceeding.
 
14.2.6         Insurance.  Den-Mat maintains adequate policies of insurance to
provide coverage to it, its assets and its business, and all such policies (a)
are currently valid, outstanding and enforceable, (b) provide adequate coverage
for the business and assets of Den-Mat and (c) are sufficient for compliance
with all applicable Laws; and Den-Mat has not received any written, or to the
Knowledge of Den-Mat, oral notice of cancellation, termination, non-renewal or
reduction in or refusal of coverage under any policy of insurance within the
past three (3) years or other indication that any insurance policy is no longer
in full force and effect or will not be renewed and no material dispute with any
insurance carrier exists with respect to the scope of any insurance coverage.
 
14.2.7         Labor Matters.  (a) Den-Mat is not a party to any collective
bargaining agreement; (b) there are no strikes, work stoppages, slowdowns or
lockouts pending or, to the Knowledge of Den-Mat, threatened in writing, which
involve the employees of Den-Mat; (c) there are no arbitrations or grievances
pending against Den-Mat; (d) to the Knowledge of Den-Mat, there is no organizing
activity involving the employees of Den-Mat pending or threatened in writing by
any labor union or group of employees; and (e) there are no unfair labor
practice charges, grievances or complaints pending or, to the Knowledge of
Den-Mat, threatened against Den-Mat by or on behalf of any employee of Den-Mat.

 
33

--------------------------------------------------------------------------------

 
 
14.2.8         Securities Act Representations.  Den-Mat is an “accredited
investor” as that term is defined under the Securities Act.  Den-Mat will
acquire the Warrants for investment and not with a view to the sale or
distribution thereof or the granting of any participation therein, and Den-Mat
has no present intention of distributing or selling to others any of such
Warrants and the shares issuable upon exercise thereof or granting any
participation therein.  Den-Mat is aware of the limited provisions for
transferability of the Warrants and the shares issuable upon exercise
thereof.  Den-Mat has no need for liquidity in this investment, can afford a
complete loss of the investment in the Warrants and can afford to hold the
investment in the Warrants for an indefinite period of time.  Den-Mat
acknowledges the Warrants will bear a restrictive legend.
 
15.              Closing.    The closing under this Agreement (the “Closing”)
will take place: (a) at the offices of Kelley Drye & Warren LLP, located at 101
Park Avenue, New York, New York 10178, (b) at 10:00 a.m. (New York time) on
August 24, 2008 (the “Closing Date”).
 
16.              Closing Conditions.
 
16.1            Conditions to the Obligation of Remedent.   The obligation of
Remedent to consummate the transactions contemplated by this Agreement in
connection with the Closing shall be subject to the satisfaction by Den-Mat or
waiver by Remedent on or prior to the Closing Date of each of the following
conditions (unless waived by Remedent in writing):
 
16.1.1         The representations and warranties of Den-Mat contained in
Section 14.2 shall be true and correct in all respects (if qualified by
materiality) and shall be true and correct in all material respects (if not
qualified by materiality), as if made at and as of the Closing.
 
16.1.2         Den-Mat shall have duly performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by Den-Mat at or before the Closing.
 
16.1.3         Den-Mat shall have taken such actions as are reasonably necessary
to cause each of Evelyne Jacquemyns and Cyrus Tahmesebi to be appointed as
members of the advisory board of Den-Mat as of the Effective Date.
 
16.2            Conditions to the Obligation of Den-Mat.    The obligation of
Den-Mat to consummate the transactions contemplated by this Agreement in
connection with the Closing shall be subject to the satisfaction by Remedent on
or prior to the Closing Date of each of the following conditions (unless waived
by Den-Mat in writing):
 
16.2.1         The representations and warranties of Remedent contained in
Section 14.1 shall be true and correct in all respects (if qualified by
materiality) and shall be true and correct in all material respects (if not
qualified by materiality), as if made at and as of the Closing.
 
16.2.2         Remedent shall have duly performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by Remedent at or before the Closing.
 
16.2.3         Remedent shall have delivered to Den-Mat an opinion, dated the
Closing Date, of Bullivant Houser Bailey PC substantially in the form attached
as Exhibit B.

 
34

--------------------------------------------------------------------------------

 
 
16.2.4         Remedent shall have delivered to Den-Mat executed copies of the
following: (a) a Non-Competition Agreement duly executed by Guy De Vreese
substantially in the form attached as Exhibit C hereto (the “De Vreese
Non-Competition Agreement”) and (b) a Non-Competition Agreement duly executed by
Evelyne Jacquemyns substantially in the form attached as Exhibit D  hereto (the
“Jacquemyns Non-Competition Agreement”).
 
16.2.5         Remedent Nevada shall have issued to Den-Mat warrants to purchase
up to Three Million, Three Hundred Seventy-Eight Thousand, Three Hundred
Seventy-Nine (3,378,379) shares of Remedent Nevada’s common stock at an exercise
price of $1.48 per share, pursuant to a Warrant substantially in the form
attached as  Exhibit E (the “Warrant”) and shall have executed and delivered to
Den-Mat a Registration Rights Agreement substantially in the form attached
as  Exhibit F.
 
16.2.6         On or prior to the Effective Date, Remedent shall terminate all
existing distribution rights held by other Persons with respect to the Products
in the Territory.
 
17.              Confidentiality.
 
17.1             Confidential Information of Den-Mat.    All Confidential
Information with respect to Den-Mat and its Affiliates that is disclosed to
Remedent by Den-Mat, its Affiliates or representatives, whether in physical or
intangible form, and all Confidential Information regarding Den-Mat of which
Remedent becomes aware in connection with its performance of manufacturing and
other services on behalf of Den-Mat in connection with this Agreement, shall be
held as confidential by Remedent.  Such information shall at all times remain
the property of Den-Mat and Den-Mat shall own and retain all right, title and
interest therein and thereto.  Remedent shall hold all Confidential Information
in confidence, using the same degree of care to prevent unauthorized disclosure
or access that it uses with its own confidential information of similar type,
and shall not disclose such Confidential Information to others, allow others to
access it, or use it in any way, commercially or otherwise, except in direct
furtherance of this Agreement.  Remedent may disclose Confidential Information
to its employees and its attorneys, accountants and other confidential advisors
with a need to know such Confidential Information in connection with this
Agreement; provided, however, that all such employees and advisors are bound by
obligations to maintain the confidentiality of the Confidential Information at
least as protective as those set forth in this Agreement.  Except as set forth
herein, nothing in this Agreement shall be construed as conveying any other
right or license (implied or otherwise) to Remedent in such Den-Mat Confidential
Information.
 
17.1.1         Permitted Disclosure.  If Remedent is compelled to disclose all
or any part of any Confidential Information by any Governmental Authority, it
shall, to the extent practicable and subject to applicable laws, first give
prompt written notice of such request to Den-Mat to enable Den-Mat to seek a
protective order or take other appropriate measures to prevent or modify the
disclosure, and shall, at Den-Mat’s expense, cooperate in such efforts.
 
17.1.2         Exclusions.  Confidential Information with respect to Den-Mat and
its Affiliates shall not include information if and to the extent Remedent can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by Remedent in violation of this Agreement; (b) was known to
Remedent before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Remedent outside of this Agreement and without
reference to or use of any Confidential Information of Den-Mat; or (d) was
rightfully obtained by Remedent from a third party without a duty of
confidentiality in favor of Den-Mat.

 
35

--------------------------------------------------------------------------------

 
 
17.1.3         Return of Confidential Information.  Upon the termination of this
Agreement, Remedent shall promptly return to Den-Mat all Confidential
Information with respect to Den-Mat and its Affiliates and all copies,
summaries, excerpts and abstracts thereof then in its
possession.  Notwithstanding the foregoing, Remedent may keep one copy of any
document requested to be returned or destroyed in the files of its legal
department or outside counsel for record purposes only and for purposes of
ensuring compliance with the terms of this Agreement.
 
17.1.4         Injunctive Relief.  Remedent acknowledges and agrees that in the
event of any breach or threatened breach of its obligations hereunder with
respect to Confidential Information, damages will not be an adequate remedy and
Den-Mat shall be entitled to obtain injunctive relief, without having to post a
bond or other security.
 
17.2             Confidential Information of Remedent.    All Confidential
Information with respect to Remedent and its Affiliates that is disclosed to
Den-Mat by Remedent, its Affiliates or representatives, whether in physical or
tangible form, and all Confidential Information regarding Remedent of which
Den-Mat becomes aware in connection with its performance of this Agreement shall
be held as confidential by Den-Mat.  Such Confidential Information shall at all
times remain the property of Remedent and Remedent shall own and retain all
right, title and interest therein and thereto, except for the interests granted
to Den-Mat as part of the license contemplated by this Agreement.  Den-Mat shall
hold all Confidential Information in confidence, using the same degree of care
to prevent unauthorized disclosure or access that it uses with its own
confidential information of similar type, and shall not disclose such
Confidential Information to others, allow others to access it, or use it in any
way, commercially or otherwise, except in direct furtherance of this
Agreement.  Den-Mat may disclose the Remedent Confidential Information to its
employees and its attorneys, accountants, financing sources and other
confidential advisors with a need to know such Confidential Information in
connection with this Agreement or their representation of Den-Mat generally;
provided, however, that all such employees and advisors are bound by obligations
to maintain the confidentiality of such Confidential Information at least as
protective as those set forth in this Agreement.  Except as set forth herein,
nothing in this Agreement shall be construed as conveying any other right or
license (implied or otherwise) to Den-Mat in such Remedent Confidential
Information.
 
17.2.1         Permitted Disclosure.  If Den-Mat is compelled to disclose all or
any part of any Remedent Confidential Information by any Governmental Authority,
it shall, to the extent practicable and subject to applicable laws, first give
prompt written notice of such request to Remedent to enable Remedent to seek a
protective order or take other appropriate measures to prevent or modify the
disclosure, and shall, at Remedent’s expense, cooperate in such efforts.

 
36

--------------------------------------------------------------------------------

 

17.2.2         Exclusions.  Confidential Information with respect to Remedent
and its Affiliates shall not include information if and to the extent Den-Mat
can demonstrate such information: (a) is or becomes known to the public other
than by disclosure by Den-Mat in violation of this Agreement; (b) was known to
Den-Mat before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Den-Mat outside of this Agreement and without
reference to or use of any Confidential Information of Remedent; or (d) was
rightfully obtained by Den-Mat from a third party without a duty of
confidentiality.  Den-Mat may also use and disclose Confidential Information of
Remedent to the extent such information is otherwise permitted to be used or
disclosed by Den-Mat pursuant to other provisions of this Agreement, including
to sub-distributors and subcontractors who agree to maintain the confidentiality
thereof on terms comparable to those set forth in this Section 17.
 
17.2.3         Return of Confidential Information.  Upon the termination of this
Agreement, Den-Mat shall promptly return to Remedent all Confidential
Information with respect to Remedent and its Affiliates and all copies,
summaries, excerpts and abstracts thereof then in its
possession.  Notwithstanding the foregoing, Den-Mat may keep one copy of any
document requested to be returned or destroyed in the files of its legal
department or outside counsel for record purposes only and for purposes of
ensuring compliance with the terms of this Agreement.
 
17.2.4         Injunctive Relief.  Den-Mat acknowledges and agrees that in the
event of any breach or threatened breach of its obligations hereunder with
respect to Confidential Information, damages will not be an adequate remedy and
Remedent shall be entitled to obtain injunctive relief, without having to post a
bond or other security.
 
18.              Indemnification.
 
18.1             Indemnification by Den-Mat.   Den-Mat shall defend, indemnify
and hold harmless Remedent and its Affiliates and its and their respective
officers, directors, members, managers, employees, agents and representatives
from and against any and all claims, judgments, damages, liabilities, actions,
demands, costs, expenses or losses, including reasonable attorneys’ fees and
costs (collectively, “Liabilities”), to the extent resulting from, arising out
of, or in connection with, an act or omission of Den-Mat in connection with
performance of its obligations under this Agreement and the other Den-Mat
Transaction Documents, or the breach of any representation, warranty or covenant
made by Den-Mat in this Agreement or any of the other Den-Mat Transaction
Documents.
 
18.2             Indemnification by Remedent.  Remedent shall defend, indemnify
and hold harmless Den-Mat and its Affiliates and its and their respective
officers, directors, members, managers, employees, agents and representatives
from and against any and all Liabilities, to the extent resulting from, arising
out of, or in connection with any act or omission by Remedent in connection with
performance of its obligations under this Agreement and the other Remedent
Transaction Documents, or the breach of any representation, warranty or covenant
made by Remedent in this Agreement or any of the other Remedent Transaction
Documents.

 
37

--------------------------------------------------------------------------------

 

18.3             IP Indemnity.   Remedent shall indemnify Den-Mat and its
Affiliates and its and their respective officers, directors, members, managers,
employees, agents and representatives from and against any and all Liabilities,
to the extent resulting from, arising out of, or in connection with any
infringement or alleged infringement of the Products, the Intellectual Property
of Remedent, or any use or application thereof upon any Intellectual Property of
any Person.  If the manufacture, distribution, marketing, licensing, sale or use
of any Product or Intellectual Property, as contemplated by this Agreement, is
enjoined as a result of any Intellectual Property claim or judgment, then
Remedent, in addition to its other obligations under this Agreement, shall, at
its option, (i) obtain for Den-Mat, at Remedent’s expense, any license required
for Den-Mat to manufacture, market, distribute, license and sell the Products as
contemplated by this Agreement, or (ii) redesign the infringing item or items to
be non-infringing, while maintaining the original function thereof or (iii)
replace the infringing item or items with an equivalent, non-infringing item
approved by Den-Mat.
 
18.4             Indemnification Procedures.   A Party seeking indemnification
under this Section 18 for itself or any of its Affiliates or any of its or their
respective officers, directors, members, managers, employees, agents and
representatives (collectively in this capacity, the “Indemnified Party”) shall
promptly notify the Party from whom indemnification is sought (in this capacity,
the “Indemnitor”) of any Liability in respect of which such Indemnified Party
intends to claim indemnification; provided, however, that the failure to so
notify the Indemnitor shall not affect the Indemnified Party’s rights to
indemnification hereunder except to the extent that the Indemnitor is materially
prejudiced by such failure.  With respect to any Liabilities that relate to a
third party claim, the Indemnified Party shall permit the Indemnitor to control
the defense of any such Liabilities; provided, however, if the Indemnified Party
reasonably determines that the joint representation of the Indemnified Party and
the Indemnitor by a single counsel would result in a conflict of interest
arising out of the joint representation by counsel selected by the Indemnitor of
the interests of the Indemnitor and the Indemnified Party, the Indemnitor shall
be entitled to engage separate counsel to represent the Indemnified Party (at
the Indemnitor’s sole cost and expense) and, if the Indemnitor fails to do so,
the Indemnitor shall not be entitled to assume the Indemnified Party’s defense
of such Liability.  If the Indemnitor assumes the defense of any Liability, the
Indemnitor shall consult with the Indemnified Party for the purpose of allowing
the Indemnified Party to participate in such defense, but in such case the legal
expenses of the Indemnified Party incurred as a result of such participation
shall be paid by the Indemnified Party.  With respect to any Proceeding for
which the Indemnitor has assumed the defense of an Indemnified Party, the
Indemnitor shall promptly inform the applicable Indemnified Party of all
material developments related thereto, including copying such Indemnified Party
on all pleadings, filings and other correspondence relating thereto.  If the
Indemnitor fails to assume and defend a Liability or if, after commencing or
undertaking any such defense, the Indemnitor fails to prosecute such Liability,
the Indemnified Party shall have the right to undertake the defense or
settlement thereof.  With respect to any Liabilities that relate to a third
party claim, the Indemnified Party shall have the right to settle such
Liabilities, provided the Indemnified Party consents in writing to such
settlement, which consent shall not be unreasonably withheld.

 
38

--------------------------------------------------------------------------------

 

19.              Force Majeure Events.
 
19.1             No Liability.   No Party shall be liable for its failure to
perform its obligations under this Agreement to the extent that such performance
is made impracticable due to any occurrence beyond its reasonable control,
including, without limitation: acts of God; fires; floods; wars; sabotage; labor
disputes or shortages; governmental laws, ordinances, rules, regulations,
standards or decrees, whether valid or invalid (including, but not limited to,
those related to priorities, requisitions and allocations); inability to obtain
raw material, equipment or transportation; and any other similar occurrences
(any such occurrence, a “Force Majeure Event”). The Parties acknowledge and
agree that this Section 19 will not be applicable to any payment obligations of
either party.  During a Force Majeure Event that results in Remedent being
unable to supply Products to Den-Mat as provided in this Agreement, the purchase
obligations of Den-Mat in each Contract Year will be reduced pro rata based on
the number of days in such Force Majeure Event divided by 365, and the Contract
Year or Contract Period, as the case may be, in which such Force Majeure Event
occurs will not be extended.
 
19.2             Notification.     If a Party fails to perform its obligations
under this Agreement as a result of a Force Majeure Event, such Party shall
immediately give written notice to the other Parties of such Force Majeure
Event, which notice shall include a summary of the occurrence, a reasonably
detailed description of the impact on such Party and, if available, a
non-binding estimate of how long such Force Majeure Event will prevent such
Party from fulfilling its obligations under this Agreement. The affected Party
shall use all reasonable efforts to remedy such occurrence or failure to comply
with its obligations under this Agreement with all reasonable dispatch.  Subject
to Section 19.1 and 19.3 to the extent required by any Force Majeure Event, the
performance by each Party of its obligations under this Agreement shall be
suspended during the continuance of such Force Majeure Event (but for no longer
period), and the time periods for the performance by a Party of its obligations,
or the exercise of its rights, under this Agreement shall be extended for a
period of time equal to the duration of such Force Majeure Event and this
Agreement shall otherwise remain unaffected.  Notwithstanding the foregoing, if
at any time during the term of this Agreement a Force Majeure Event is remedied
or such compliance is achieved, such Party shall promptly notify the other
Parties and any such suspension shall end.
 
19.3             Termination.    If a Force Majeure Event prevents Remedent from
fulfilling its obligations under this Agreement for a period of sixty (60) days
or more, Den-Mat shall have the right at any time thereafter during the term of
this Agreement to terminate this Agreement without liability to Remedent
effective immediately upon notice of termination to Remedent.  The right set
forth in this Section 19.3 shall be in addition to, and shall not be exclusive
of or prejudicial to, any other rights, powers or remedies Den-Mat may have
under this Agreement, at law, in equity or otherwise on account of the
non-performance (or threatened or anticipated non-performance) by Remedent of
any of its obligations under this Agreement.  The exercise of such right by
Den-Mat shall not under any circumstance be deemed to constitute or operate as a
waiver of Den-Mat’s right to require Remedent to fully perform, or a release of
Remedent from, its obligations under this Agreement.  As an alternative to any
such termination of this Agreement pursuant to this Section 19.3, in lieu of a
notice of termination Den-Mat may deliver a notice that it is terminating only
its required purchase obligations and Remedent’s required supply obligations
under Section 7 through the scheduled end of the Guaranty Period then in effect
(or, if such notice is delivered after the third Contract Period, the scheduled
end of the Contract Period then in effect), and thereafter this Agreement shall
continue until terminated in accordance with its terms except all such purchase
and supply obligations shall be treated as having been satisfied through the
scheduled end of the Guaranty Period then in effect (or, if such notice is
delivered after the third (3rd) Contract Period, the scheduled end of the
Contract Period then in effect) without the requirement for further action by
the Parties.

 
39

--------------------------------------------------------------------------------

 
 
20.                Miscellaneous.
 
20.1             Expenses.      Except as otherwise specifically provided for in
this Agreement, each Party shall bear its expenses, costs and fees (including
attorneys’, auditors’ and financing fees, if any) incurred in connection with
the transactions contemplated hereby, including the preparation, execution and
delivery of this Agreement and compliance herewith.
 
20.2             Further Actions.     Subject to the terms and conditions of
this Agreement, each Party shall execute and deliver such certificates and other
documents and take such actions as may reasonably be requested by any other
Party in order to effect the transactions contemplated by this Agreement.
 
20.3             Notices.     All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if: (a) delivered
personally; (b) mailed, using certified or registered mail with postage prepaid;
or (c) sent by next-day or overnight mail or delivery using an internationally
recognized overnight courier service, as follows:
 
To Remedent Nevada or
Remedent Belgium:
Remedent, Inc. or Remedent, N.V.
Xavier De Cocklaan
42,9831
Deurle, Belgium
Attn: Guy De Vreese
   
with a copy (which shall not
constitute notice) sent to:
Bullivant Houser Bailey PC
1415 L Street, Suite 1000
Sacramento, California  95814
Attn:  Scott E. Bartel



To Den-Mat:
Den-Mat Holdings, LLC
2727 Skyway Drive
Santa Maria, California 93455
Attn:  Chief Executive Officer
   
with a copy (which shall not
constitute notice) sent to:
Kelley Drye & Warren LLP
400 Atlantic Street, 13th Floor
Stamford, Connecticut 06901
Attn: John T. Capetta

 
or, in each case, at such other address as may be specified in writing to the
other Parties in accordance with this Section 20.3.

 
40

--------------------------------------------------------------------------------

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received: (a) if by personal delivery, on the day of such
delivery; (b) if by certified or registered mail, on the third (3rd) Business
Day after the mailing thereof; or (c) if by next-day or overnight mail or
delivery, on the day delivered.
 
20.4     Binding Effect; Assignment.     This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Remedent shall not assign this Agreement either in whole or
in part without the prior written consent of Den-Mat, provided, however, that
Remedent shall have the right to assign this Agreement either in whole or in
part to Affiliates of Remedent, to any successor to all or substantially all of
Remedent’s business and in connection with a collateral assignment to lenders,
provided that, in each instance, the assignee shall have acknowledged in writing
the existence of this Agreement and Den-Mat’s rights hereunder.   Den-Mat shall
not assign this Agreement either in whole or in part without the prior written
consent of Remedent; provided, however, that Den-Mat shall have the right to
assign this Agreement either in whole or in part to Affiliates of Den-Mat, to
any successor to all or substantially all of Den-Mat’s business and in
connection with a collateral assignment to lenders.  Any attempted assignment or
delegation in violation of this Section 20.4 will be void.  Except as expressly
set forth in Section 17, nothing in this Agreement, expressed or implied, is
intended or shall be construed to confer upon any Person, other than the Parties
and the successors and assigns permitted by this Section 20.4, any right, remedy
or claim under or by reason of this Agreement.
 
20.5     Amendment; Waiver.     No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party or Parties against whom enforcement of
the amendment, modification, discharge or waiver is sought; provided, however,
that if Den-Mat is the Party against whom enforcement of any amendment,
modification, discharge or waiver is sought, such amendment, modification,
discharge or waiver will only  be valid and binding if duly approved by the
board of managers of Den-Mat.  Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party or Parties granting such waiver in any other
respect or at any other time.  The waiver by any of the Parties of a breach of
or a default under any of the provisions of this Agreement or a failure to or
delay in exercising any right or privilege hereunder, shall not be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder.  The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that any Party may otherwise have at law or in
equity.  Notwithstanding the foregoing, any amendment pursuant to Sections
2.3.3, 2.5.1 and 3.4.1 shall be implemented as provided therein.
 
20.6     Entire Agreement.     This Agreement (including the Exhibits and
Schedules referred to herein or delivered hereunder) and the agreements
expressly contemplated to be executed and delivered by the Parties pursuant to
this Agreement constitute the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all contemporaneous oral agreements
and all prior oral and written quotations, communications, agreements,
understandings of the Parties (including the letter of intent, dated June 9,
2008, between Den-Mat and Remedent, as amended, the Original Agreement, and the
Mutual Non-Disclosure and Confidentiality Agreement, dated April, 2008, by and
among Remedent, Den-Mat and GlamTech-USA Inc.), and written or oral
representations of any Party with respect to the subject matter of this
Agreement.

 
41

--------------------------------------------------------------------------------

 
 
20.7     Severability.    If any provision of this Agreement shall be held or
declared to be invalid or unenforceable, such invalid or unenforceable provision
shall not affect any other provision of this Agreement, and the remainder of
this Agreement, and each Party’s obligations hereunder, shall continue in full
force and effect as though such provision had not been contained in this
Agreement and, if permitted under applicable rules of instruction and
interpretation, such provision shall be reformed to the extent necessary to
render such provision valid and enforceable and to reflect the intent of the
Parties to the maximum extent possible under applicable law.
 
20.8     Headings.    The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
20.9     Counterparts.   This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, regardless of whether all of the
Parties have executed the same counterpart.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
20.10   Governing Law.     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
RULE THAT WOULD CAUSE THE APPLICATION OR THE LAWS OF ANY JURISDICTION OTHER THAN
THE INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS AND DUTIES OF THE
PARTIES.
 
20.11          Consent to Jurisdiction. 
 
20.11.1        EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTIES AND ASSETS, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS IN THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
THEREFROM (COLLECTIVELY, THE “NEW YORK COURTS”), IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND EACH OF THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH PROCEEDING SHALL BE HEARD AND DETERMINED IN THE NEW YORK COURTS.  EACH OF
THE PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

 
42

--------------------------------------------------------------------------------

 

20.11.2      EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY OF THE
NEW  YORK COURTS.  EACH OF THE PARTIES IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH PROCEEDING IN ANY OF THE NEW YORK COURTS.
 
20.12          Waiver of Punitive and Other Damages and Jury Trial.
 
20.12.1      THE PARTIES TO THIS AGREEMENT EXPRESSLY WAIVE AND FORGO ANY RIGHT
TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES IN ANY ARBITRATION, LAWSUIT,
LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
20.12.2      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
20.12.3      EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF THE FOREGOING WAIVERS, (b) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (c) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (d) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.12.3.
 
20.13     No Waiver; Remedies.    No Party shall by any act (except by written
instrument pursuant to Section 20.5), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any default in or breach of any of the terms and conditions of this
Agreement.  No failure to exercise, nor any delay in exercising on the part of
any Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 
43

--------------------------------------------------------------------------------

 

20.14     No Limitation on Competitive Activities.   Nothing in this Agreement
shall, or shall be construed to, limit in any way Den-Mat’s right and ability to
manufacture, market, distribute, license and sell any other products or services
in the Territory, regardless of whether such other products or services compete
with the Products.
 
20.15     No Partnership or Joint Venture.    Nothing in this Agreement shall be
construed as (a) giving any Party any rights as a partner in or owner of the
business of the other Parties, (b) entitling a Party to control in any manner
the conduct of the other Parties’ business, or (c) making any Party a joint
venturer, joint employer, principal, agent, or employee of the other
Parties.  Except as expressly set forth in this Agreement or in any of the
agreement or instruments contemplated hereby, no Party shall have, nor shall it
represent itself as having, the power to make any contracts or commitments in
the name of or binding upon any of the other Parties.
 
20.16     Jointly Drafted; Review by Counsel.    The Parties have participated
in the negotiation and drafting of this Agreement and have had the opportunity
to review the Agreement with counsel of their choosing.  In the event an
ambiguity or question of intent or interpretation arises, no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.
 
20.17     Specific Performance.   Each of the Parties acknowledges and agrees
that, in the event of any breach of this Agreement, the non-breaching Party
would be irreparably and immediately harmed and could not be made whole by
monetary damages.  It is accordingly agreed that the Parties (a) shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement; and (b) shall
waive, in any action for specific performance, the defense of the adequacy of a
remedy at law.
 
20.18     Interpretation.   The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent and no
rule of strict construction shall be applied against any Party.  Unless
otherwise expressly specified in this Agreement: (a) the words “hereof”,
“hereby” and “hereunder,” and correlative words, refer to this Agreement as a
whole and not any particular provision; (b) the words “include”, “includes” and
“including”, and correlative words, are deemed to be followed by the phrase
“without limitation”; (c) the word “or” is not exclusive and is deemed to have
the meaning “and/or”; (d) words using the singular or plural number shall also
include the plural or singular number, respectively; (e) the masculine, feminine
or neuter form of a word includes the other forms of such word and the singular
form of a word includes the plural form of such word; (f) references to a Person
shall include the permitted successors and assigns thereof; (g) references made
in this Agreement to an Article, Section, Schedule or Exhibit mean an Article or
Section of, or a Schedule or Exhibit to, this Agreement; and (h) all consents
and approvals are in the sole discretion of the Party requested to give such
consent or approval, unless otherwise expressly provided.
 
20.19     Mitigation.   Each Party shall take commercially reasonable efforts to
mitigate its damages in the event of a breach of this Agreement by the other
Party.
 
[remainder of page intentionally left blank; signature page follows]

 
44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Remedent Nevada, Remedent Belgium and Den-Mat, by their
respective authorized representatives set forth below, have signed this
Agreement as of the Effective Date.
 
REMEDENT, INC.
“Remedent Nevada”
 
REMEDENT, N.V.
“Remedent Belgium”
     
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 



DEN-MAT HOLDINGS, LLC
“Den-Mat”
 
By:
 
Name:
 
Title:
 


 
45

--------------------------------------------------------------------------------

 

Schedule 1
 
Definitions
 
(a)         “Affiliate” shall mean, with respect to an entity, any Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, that entity.
 
(b)         “B2C Market” shall mean the market for GlamSmile Product sold
directly to consumers through retail locations.
 
(c)          “B2C Market Licensee” shall mean any licensee of GlamSmile Product
appointed by Remedent in the B2C Market.
 
(d)          “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which commercial banks in New York are authorized or required
by law to remain closed.
 
(e)           “Change of Control” shall mean any: (i) merger, reorganization,
consolidation or other business combination that results in DLJ Merchant Banking
Partners or its Affiliates transferring a majority of their collective equity
interests in Den-Mat to any Person (independently or together with any
Affiliates of such Person) other than other Affiliates of DLJ Merchant Banking
Partners, (ii) sale of all or substantially all of the assets of Den-Mat to any
Person (independently or together with any Affiliates of such Person) other than
DLJ Merchant Banking Partners or its Affiliates or (iii) sale by DLJ Merchant
Banking Partners and its Affiliates of a majority of their outstanding
membership interests in Den-Mat to any Person (independently or together with
any Affiliates of such Person) other than other Affiliates of DLJ Merchant
Banking Partners.
 
(f)            “Confidential Information” of any Person shall mean all
confidential or proprietary information of such Person, including financial
statements, customer and supplier lists, reports, marketing studies, and
business plans and forecasts, whether written, oral, or in electronic or other
form and whether prepared by such Person, its Affiliates or its representatives.
 
(g)           “Contract Period” shall have the meaning set forth in Section
7.1.1.
 
(h)           “Contract Year” shall mean the twelve (12) month period commencing
on the first day of the Guaranty Period and on each subsequent anniversary of
such date, in each case during which the Guaranty Period is in effect.
 
(i)             “Control” (including with correlative meanings, the terms
“Controlling,” “Controlled by” and “under common Control with”) shall mean the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of an entity, whether through the ownership of
voting securities, by trust, management agreement, contract or otherwise;
provided, however, that beneficial ownership of more than fifty percent (50%) or
more of the voting power of an entity shall be deemed to be Control.

 
1

--------------------------------------------------------------------------------

 
 
(j)             “EBITDA Multiple” shall mean the purchase price paid for Den-Mat
in a Change of Control transaction divided by the EBITDA of Den-Mat for the
period of twelve (12) full calendar months preceding such Change of
Control.  For purposed of this definition “EBITDA” means the consolidated
earnings, before interest, taxes, amortization and depreciation, of Den-Mat as
shown on its internal financial statements but (A) before giving effect to any
royalty payments under this Agreement or under the First Fit Crown Agreement and
(B) as adjusted for non-recurring expenses.  For purposes of this definition,
the price paid for Den-Mat in such Change of Control shall mean the purchase
price stated in the purchase agreement for such Change of Control transaction,
without giving effect to any escrow holdback, earn-out, post-closing adjustment
or other contingent increase or decrease in the purchase price contemplated by
such purchase agreement.
 
(k)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(l)             “Excluded Markets” shall mean the territories identified on
Schedule 2.2.1, as the list of such territories shall be modified from time to
time pursuant to Section 2.2.3.
 
(m)           “Exclusivity Period” shall mean the period commencing on the
Effective Date and ending on termination or expiration of the Guaranty Period,
which period may be extended as provided in Section 7.5.1.
 
(n)            “First Fit Crown Agreement” shall mean that certain First Fit
Crown Distribution and License Agreement dated June 3, 2009 by and among
Den-Mat, and Remedent.
 
(o)            “GlamSmile Non-Tray Technology” shall mean the GlamSmile
Technology and Processes described in Item 2 of Annex A.
 
(p)            “GlamSmile Product” shall mean all of Remedent’s GlamSmile
products, whether now existing or hereafter developed or acquired, including all
of Remedent’s GlamSmile veneer products (whether made in or out of Trays) made
of any material (e.g., hybrid porcelain and full porcelain) and any private
label materials or tools used in the placement of the veneers bearing the
GlamSmile name or brand, and the GlamSmile Technology and Processes incorporated
therein, regardless of whether such products, technology or processes are sold
under the name or brand “GlamSmile,” “Lumineer” or otherwise.
 
(q)            “GlamSmile Technology and Processes” shall mean (i) the
Intellectual Property provided by Remedent to Den-Mat pursuant to this Agreement
and (ii) the processes described in Annex A, in each case which are used in
connection with the development and manufacturing of the Products and which were
not known to Den-Mat prior to the Effective Date other than as a result of
disclosures to Den-Mat by Remedent.
 
(r)             “GlamSmile Tray Technology” shall mean the GlamSmile Technology
and Processes used to develop and manufacture Trays.

 
2

--------------------------------------------------------------------------------

 

(s)             “Governmental Authority” shall mean any: (a) federal, state,
regional, county, city, municipal or local government, whether foreign or
domestic; (b) governmental or quasi-governmental authority of any nature,
including any regulatory or administrative agency, commission, department,
board, bureau, court, tribunal, arbitrator, arbitral body, agency, branch,
official entity or other administrative or regulatory body obtaining authority
from any of the foregoing, including courts and any supra-national organization,
state, county, city or other political subdivision; or (c) other Person
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.
 
(t)              “Guaranty Period” shall mean the period consisting of the first
three Contract Periods commencing on the first day of the first calendar month
arising after (a) Soca Networks Pte. Ltd.’s manufacturing facility in [***], or
another manufacturer designated by Remedent and its manufacturing facilities
located in [***], has commenced normal operations, (b) Remedent has evidenced to
Den-Mat, to the satisfaction of Den-Mat, the ability to produce [***]
Units/Teeth per month at such manufacturing facility and (c) Remedent has
evidenced to Den-Mat, to the satisfaction of Den-Mat, receipt of the
certifications set forth on Schedule 8.7, which period shall be subject to early
termination pursuant to Section 7.5 and 13.2.2 and subject to extension as
provided in Section 7.5.1.  Notwithstanding the foregoing, and notwithstanding
the fact that Remedent does not yet have the ability to produce [***]
Units/Teeth per month, the parties agree that the Guaranty Period commenced as
of April 1, 2009.
 
(u)             “Intellectual Property” shall mean a patent, patent application,
industrial design, invention, design, trade secret, idea, work, methodology,
technology, innovation, creation, concept, moral right, development drawing,
research, analysis, know-how, experiment, copyright, trademark, service mark,
data, formula, method, procedure, process, system or technique and any
registration, application, right or other grant analogous thereto with respect
to any of the foregoing.
 
(v)             “Knowledge of Den-Mat” shall mean the actual knowledge of any of
the executive officers of Den-Mat.
 
(w)             “Knowledge of Remedent” shall mean the actual knowledge of any
of the executive officers of either Remedent Nevada or Remedent Belgium.
 
(x)               “Law” shall mean any treaty, code, statute, law, rule,
regulation, convention, ordinance, Order, legally binding regulatory policy
statement or similar legally binding guidance, binding directive or decree of
any kind of any Governmental Authority, as well as any common law.
 
(y)               “Net Wholesale Price” shall mean the price Den-Mat charges per
Lumineer tooth as it is invoiced to the end customer from Den-Mat's perspective
(e.g., the dentist, group practice corporation, distributor), net of any
returns, discounts, special pricing, rebates or additional reasonable price
deductions; provided, however, the Net Wholesale Price will regard only the
price of the individual tooth (i.e., if teeth are sold in an arch for a set
price in a Tray, the "price" of the Tray should be split out and deducted).
 
(z)                “Non-Conforming Product” shall mean any Product shipped by
Remedent to Den-Mat that fails in any respect to conform to the applicable
purchase order and the requirements of Section 8.7.
 
(aa)              “Order” means any judgment, writ, decree, directive, decision,
injunction, ruling, award or order (including any consent decree or cease and
desist order) of any kind.

 
3

--------------------------------------------------------------------------------

 

(bb)              “Other Potential Products” shall mean all of Remedent’s
professional dental products, and the related Intellectual Property and
processes developed or otherwise available for sale by Remedent (or any of
Remedent’s Affiliates) after the Effective Date, but excluding (a) the GlamSmile
Products, (b) professional dental products offered for sale by Remedent on the
Effective Date and (c) improvements to the products referred to in the preceding
clause (b) that are not offered as separate products. For purpose of
clarification, Den-Mat acknowledges that Other Potential Products does not
include non-veneer products for which the primary distribution channel is the
consumer market.
 
(cc)               “Other Products” shall mean all Other Potential Products and
Remedent Veneer Products for which Den-Mat has become a distributor pursuant to
Sections  2.3.
 
(dd)               “Party” shall mean any of Remedent, Inc., Remedent, N.V. or
Den-Mat Holdings, LLC, individually, and “Parties” shall mean all of such
Persons collectively.
 
(ee)                “Permit” shall mean any permit, license, authorization,
registration, franchise, approval, certificate, variance, waiver or other
authorization, approval, consent, clearance or similar right issued, granted or
obtained by or from any Governmental Authority.
 
(ff)                 “Person” shall mean any natural person, firm, partnership,
association, corporation, company, trust, business trust, governmental entity or
other entity.
 
(gg)               “Proceeding” shall mean any action, suit, arbitration,
mediation, litigation, hearing, investigation, inquiry or other proceeding of
any kind.
 
(hh)               “Product” shall mean, collectively, the GlamSmile Products
and the Other Products.
 
(ii)                  “SEC” shall mean the Securities and Exchange Commission,
and any successor agency thereto.
 
(jj)                  “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
(kk)                “Sell-Off Period” shall mean a period of ninety (90) days
after the date of expiration or termination of this Agreement.
 
(ll)                  “Territory” means worldwide, except for: (i) the Excluded
Markets and (ii) the China Market.
 
(mm)              “Tray” shall mean the insertion tray included among the
Products into which Units/Teeth are placed for application to teeth of the
end-user patient.
 
(nn)               “Unit/Tooth” and “Units/Teeth” shall mean the individual
units of veneer in a Den-Mat order, with each such unit of veneer to be applied
to a separate tooth and inclusive of units of veneer to be applied using a Tray
or to be applied in any other method.
 
* * * *
[Index of Defined Terms follows]
 
4

--------------------------------------------------------------------------------


 
Index of Defined Terms


Defined Term
Reference
   
Agreement
Preamble
China Market
2.1.2
Change of Control Notice
11.1
Closing
15
Closing Date
15
Common Stock
14.1.5
Den-Mat
Preamble
Den-Mat Facility
6.2.1
Den-Mat Transaction Documents
14.2.2
De Vreese Non-Competition Agreement
16.2.4
Effective Date
Preamble
Exclusivity Date
2.2.1
Exit Fee
11.1
Filing Party
3.5.2
Force Majeure Event
19.1
Glam Smile
2.1.3
Indemnified Party
18.4
Indemnitor
18.4
Jacquemyns Non-Competition Agreement
16.2.4
Liabilities
18.1
New York Courts
20.11.1
Notice of Intent to File
3.5.2
Proposed Remedent Other Products Signing Date
2.3.3
Proposed Remedent Veneer Signing Date
2.3.1
Proposed Transfer Date
2.2.3
Remedent
Preamble
Remedent Belgium
Preamble
Remedent Nevada
Preamble
Remedent Permits
14.1.9
Remedent Transaction Documents
14.1.2
Remedent Veneer Product
2.3.1
SEC Documents
14.1.14
Significant Contracts
14.1.8
Subdistributor Agreement
2.1.4
Taxes
12.2.1
Upfront Payment
6.1.1
Warrant
16.2.5


 
5

--------------------------------------------------------------------------------

 